          Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 1 of 56 Page ID #:1
                                                               ~~,d
                                                                               ILEA
                                                             ~~
      1   Pritish Vora
                                                                  2Qf9 FES !4 Pti 3~ 2
      2 27758 Santa Marg.Pkwy #530
                                                                  G ov ~ . ~        •,; COURT
      3 Mission Viejo, CA 92691                                    C~fr~~L tL ,,TA OrA iCALIF
                                                                         .
                                                                         ~"s ti l~ i.~; Hii h~

      4 949-292-8359                                              B Y~,.1~-~
      5 Plaintiff in Pro Per
      6
      7
      8
      9                        UNITED STATES DISTRICT COURT

     10                       CENTRAL DISTRICT OF CALIFORNIA

     11
     12 Pritish Vora,                                  Case No.:SACV19-00302 AG (KESx)

     13              Plaintiff,                        Violations of the Fair Credit

     14         vs.                                    Reporting Act[15 U.S.C.§ 1681 et
\~                                                     seq.]
     15 EQUIFAX INFORMATION
     16 SERVICES,LLC; EXPERIAN                         DEMAND FOR JURY TRIAL

     17 INFORMATION SOLUTIONS,INC.;
     18 TRANS iJNION,LLC,
     19                  Defendants.

     20
     21   COMES NOW,Plaintiff, Pritish Vora,("Plaintiff') by way of Pro Se, brings fo

     22   his   complaint     against   EQUIFAX        INFORMATION             SERVICES, LL

     23 ("EQUIFAX"),   EXPERIAN    INFORMATION     SOLUTIONS,      INC.

     24 ("EXPERIAN"), and TRANS UNION, LLC ("TRANSLJNION"), individuall
     25   named as Defendant "EQUIFAX," "EXPERIAN," and "TRANSLJNION,"

     26 respectively, and collectively named as "Defendants" for violations of the Fai
     27 Credit Reporting Act ("FCRA"), 15 U.S.C. § 1681 et seq., all parts and sub-part
     28   that apply, and alleges herein as follows:

                                          COMPLAINT FOR DAMAGES

                                              Page 1 of 56
      Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 2 of 56 Page ID #:2




  1                                 PRELIMINARY STATEMENT
 2
  3          1.       Congress passed the FCRA in 1970 with the stated intent
  4 "prevent[ing] consumers from being unjustly damaged because of inaccurate
 5    arbitrary information on a credit report." To achieve that aim, the FCRA impo
 6 on consumer reporting agencies a number of requirements concerning the cre
 7    and use of consumer reports, including that agencies "follow reasonabl
 8 procedures to assure maximum possible accuracy of their reports." (See Robin
 9    v. Spokeo, Inc. 867 F.3d 1108(9th Cir. 2017)). (Emphasis supplied).
10          2.        The use of consumer reports pursuant to the FCR.A is for specifie.
11    purposes, including credit transactions, licensing, consumer-initiated busines
12 transactions, and employment. (See § 1681a(d)(1)(A)-(C); § 1681b).
13          3.        The FCRA expressly creates a private right of action against
14    consumer reporting agency for its willful or negligent violation of any dut;
15    imposed under the FCR.A. 15 U.S.C. § 1681n; 15 U.S.C. § 16810. (See Gorman
16    v. Wolpoff&Abramson,584 F.3d 1147, 1154 (9th Cir. 2009)(citations omitted).
17          4.        Whether or not a consumer reporting agency conducted a reasonably
18    investigation and reasonable reinvestigation is a jury question. (See Guimond v
19 Trans Union Credit Info. Co., 45 F.3d 1329, 1333 (9th Cir. 1995).               "Thy
20 reasonableness of the procedures and whether the agency followed them will 1
21 jury questions in the overwhelming majority ofthe cases." (Guimond at 1333).
22          5.        Common sense dictates that a consumer reporting agency cane
23 conduct a reasonable "reinvestigation" until first conducting an initi
24 "investigation." The specific definition of "reinvestigation" is neither defined
25    Congress nor within the text of the FCRA, however it appears in many onli
26    dictionaries.     By way of example, yourdictionary.com defines the wo
27 "reinvestigation" as "an act or process of reinvestigating: arepeat of an earli
28    investigation." (Emphasis added).

                                       COMPLAINT FOR DAMAGES

                                           Page 2 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 3 of 56 Page ID #:3




 1                            JURISDICTION AND VENUE
 2
 3         6.     Jurisdiction of this court arises pursuant to section 618 of the F
 4 [15 U.S.C. § 1681p], and pursuant to 28 U.S.C. § 1331.
 5         7.     Venue is proper in the United States District Court for the
 6 District of California pursuant to 28 U.S.C. § 1391(b) because Plaintiff resides is
 7   the County of Orange, State of California, the harm to Plaintiff occurred in thi
 8   District, and Defendants regularly conduct business in this District, and in the Stat
 9   of California, therefore establishing personal jurisdiction.
10
11                                            PARTIES
12
13         8.     Plaintiff, Pritish Vora, a natural person, is an adult individual w
14   resides in the County of Orange, State of California.
15         9.     Plaintiff is a "person" as defined in 15 U.S.C. § 1681a(b), and is
16 "consumer" as defined in 15 U.S.C. § 1681a(c).
17         10.    EQUIFAX is a Georgia limited liability company with its princip
18   place of business at 1550 Peachtree St. NW,Atlanta, GA 30309.
19         1 1.   EQUIFAX is registered with the California Secretary of State, al
20   may be served with service of process through its registered agent at The Prentic
21   Hall Corporation System, Inc., 2710 Gateway Oaks Drive Suite 150N, Sacrament
22   CA 95833.
23         12.    EXPERIAN is an Ohio corporation with its principal place of busi
24   at 475 Anton Blvd., Costa Mesa, CA 92626.
25         13.    EXPERIAN is registered with the California Secretary of State,
26   may be served with service of process through its registered agent at
27   CORPORATION SYSTEM,818 West Seventh Street, Suite 930, Los Angeles,
28 90017.

                                     COMPLAINT FOR DAMAGES


                                          Page 3 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 4 of 56 Page ID #:4




 1         14.   TR.ANSUrIION is a Delaware limited liability company with it
 2   principal place of business at 555 West Adams St., Chicago,IL 60661.
 3         15.   TRANSUNION is registered with the California Secretary of State
 4   and may be served with service of process through its registered agent at Thf
 5 Prentice-Hall Corporation System, Inc., 2710 Gateway Oaks Drive Suite 150N
 6   Sacramento, CA 95833.
 7         16.   Defendants are each a consumer reporting agency("CRA")as de
 8   in section 6030 of the FCRA, 15 U.S.C. § 1681a(fj.
 9         17.   Defendants are also each a nationwide consumer reporting a~
10   which refers to a "consumer reporting agency that compiles and maintains files o
11   consumers on a nationwide basis," as defined in section 603(p) of the FCRA, 1
12   U.S.C. § 1681a(p).
13         18.   Defendants are also each a "person" which refers to "any indi
14   partnership, corporation, trust, estate, cooperative, association, government o
15   governmental subdivision or agency, or other entity," as defined in section 603(b
16   ofthe FCRA, 15 U.S.C. § 1681a(b).
17         19.   Defendants are also each a "covered person" as defined by the
18   Consumer Financial Protection Act ("CFPA"), 12 U.S.C. § 5481(6).              Thy
19   Consumer Financial Protection Bureau ("CFPB") has jurisdiction of coverec
20   persons under sections 1053 and 1055 of the CFPA, 12 U.S.C. §§ 5563 and 5565
21   and section 621 of the FCR.A, 15 U.S.C. § 1681s. (See In the Matter of: Eq~
22 Inc. and Equifax Consumer Services LLC, CFPB CONSENT ORDER, File
23 2017-CFPB-0001 at ¶ 1). (See also In the Matter of: TransUnion Interactive, Inc
24   Trans Union LLC, TransUnion, CFPB CONSENT ORDER,File No. 2017
25 0002 at ¶ 1). (See also In the Matter of: Experian Holdings, Inc., E
26 Information Solutions, Inc., and ConsumerInfo.com, Inc., dba Experian Cc
27
28

                                   COMPLAINT FOR DAMAGES

                                        Page 4 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 5 of 56 Page ID #:5




 1   Services, CFPB CONSENT ORDER,File No. 2017-CFPB-0012 at ¶ 1).1
 2          20.     EQUIFAX is a wholly-owned subsidiary of its parent, Equifax Inc.,
 3 publicly traded entity (NYSE: EFX), and shares the same corporate address wi
 4   its parent.
 5          21.     EXPERIAN is a wholly-owned subsidiary of its privately-held
 6 Experian Holdings, Inc., and shares the same corporate address with its parent.
 7          22.     EXPERIAN has an ultimate parent, Experian plc, a Dublin, Irelan
 8   based public limited company (LSE: EXPN), which has a registered addres
 9 overseas in Jersey, Channel Islands.
10          23.     For the sake of simplicity, if"Experian Information Solutions, Inc." i
11   the "grand baby" and "Experian plc" is the "grand daddy" then "Experia:
12 Holdings, Inc." is the "daddy" in the middle.
13          24.     TR.ANSLTNION is a wholly-owned subsidiary of its paren~
14   TransUnion Intermediate Holdings, Inc. and shares the same corporate
15   with its parent.
16          25.     TRANSUNION has an ultimate parent, TransUnion, a non-holdi
17   company and a publicly traded entity (NYSE: TRU), and also shares the say
18   corporate address with its ultimate parent.
19          26.     For the sake of simplicity, if"Trans Union LLC" is the "grand b~
20   and "TransUnion" is the "grand daddy" then "TransUnion Intermediate Holdi
21   Inc." is the "daddy" in the middle.
22          27.     EQUIFAX is just amirror-image and alter-ego ofEquifax,Inc.
23          28.     EXPERIAN is just a mirror-image and alter-ego of Expf
24   Holdings, Inc. and Experian plc.
25          29.     TRANSUI~IION is just amirror-image and alter-ego of TransU
26 Intermediate Holdings, Inc. and TransUnion.
27
     1 Plaintiff respectfully requests this court to take judicial notice of all CONSENT ORDERS
28
     issued by the CFPB that have reference to defendants and their affiliated entities.
                                          COMPLAINT FOR DAMAGES

                                               Page 5 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 6 of 56 Page ID #:6




 1          30.     By way of example, publicly available documents filed with the
 2   Securities Exchange Commission ("SEC") regarding EQLTIFAX state as follows
 3 "As used herein, the terms Equifax, the Company, we our and us refer to Equifax
 4   Inc., a Georgia corporation and its consolidated subsidiaries as a combinec
 5   enti ,except where it is clear that the terms mean only Equifax Inc." (See pg. 2
 6   2017 ANNUAL REPORT).Z (Emphasis added).
 7          31.     By way of example, publicly available documents reveal tha
 8   EXPERIAN is listed as part of "the Group of companies" encompassing thf
 9   subsidiaries of Experian plc as "the Company", whereby the description of thf
10 "business model" of Experian plc "Credit Services" states as follows:"We collec
11   and sort data from thousands of sources, primarily on the credit a person
12   business has applied for in the past and how they have repaid it. We turn this
13   information into a credit report." The competitors to this model listed in the
14   report include "Equifax" and "TransUnion." (See pg. 16, 2018 ANNUAL
15   REPORT).3 (Emphasis added).
16          32.     By way of example, publicly available documents filed with the SEC
17   regarding TRANSLJNION state as follows: "Unless the context indicates
18   otherwise, any reference to the "Company," "we," "us," and "our" refers to
19   TransUnion and its direct and indirect subsidiaries."                    (See pg. 1, 2017
20   ANNUAL REPORT).4 (Emphasis added).
21          33.     None of the respective parent entities is currently named as a
22 defendant, as they are provided herein for clarity and reference for the purposes of
23 this complaint. The information embedded in the footnotes below with links to th~
24   respective annual reports speaks for itself.
25
26
     2 https://investor.equifax.com/financial-information/annual-reports-and-proxy-statements
27
     3 https://www.experianplc.com/investors/reports/
28
     4 https://investors.transunion.com/Fnancials
                                         COMPLAINT FOR DAMAGES

                                              Page 6 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 7 of 56 Page ID #:7




 1                                 STATEMENT OF FACTS
 2
 3         34.   Plaintiff reaffirms and incorporates by reference all precedi
 4   paragraphs as though fully stated herein.
 5         35.   Upon information and belief, the United States Supreme Cour
 6   explained that F.R.C.P. 8(a) requires that a complaint "give the defendant fai
 7   notice of what the...claim is and the grounds upon which it rests." See Bell At]
 8   Corp. v. Twombly,550 U.S. 544, 555(2007)(internal citations omitted).
 9         36.   Pursuant to F.R.C.P. 8(b)(2), Denials —Responding to the Substance
10 "A denial must fairly respond to the substance ofthe allegation."
11         37.   Pursuant to F.R.C.P. 8(b)(4), "if a party that intends in good faith t~
12   deny only part of an allegation must admit the part that is true and deny
13 rest." (Emphasis added).
14         38.   Defendants know (or should know) that a "consumer report" i
15   defined pursuant to the FCR.A, 15 U.S.C. § 1681a(d).
16         39.   Defendants know (or should know)that a "file" is defined pursuant t
17   the FCRA, 15 U.S.C. § 15 U.S.C. § 1681a(g).
18         40.   Defendants know (or should know) that the term "verification" i
19   defined pursuant to the FCRA, 15 U.S.C. § 1681a(1)(2)(A)-(B).
20         41.   Defendants know (or should know) that the FCRA imposes on eac
21   Nationwide Consumer Reporting Agency an obligation to provide a free fil
22   disclosure (i.e. credit report) once every twelve months to any consumer
23 requests it. 15 U.S.C. § 1681j.
24        42.    Defendants know (or should know) that Regulation V, the FCRA'
25   implementing regulation, requires all Nationwide Consumer Reporting Agencies
26   operate a "centralized source" to enable consumers to obtain free annual f
27   disclosures. 12 C.F.R. § 1022.136.
28        43.    Defendants know (or should know) that the centralized website

                                     COMPLAINT FOR DAMAGES

                                          Page 7 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 8 of 56 Page ID #:8




 1   free annual file disclosures is AnnualCreditReport.com.
 2          44.    Defendants know (and should know) that they are the sponsors of the
 3 above listed website through an affiliate, Central Source, LLC, which runs the site.
 4          45.     Plaintiff ordered his annual file disclosure on or around latE
 5   June/early July of2016. Plaintiff received his report shortly thereafter.
 6          46.    Plaintiff called Capital One Bank (USA) N.A.("Capital One Banl
 7   to request the applicable, true correct and complete front AND back signed copy
 8   the original agreement copyright 1999, regarding the written terms and conditic
 9 ofa credit card with an alleged balance appearing inaccurately on his report.
10          47.    Defendants know (or should know) the term "Bureau" is defer.
11   pursuant to the FCRA, 15 U.S.C. § 1681a(w), as the "Bureau of Consun
12 Financial Protection" or more commonly known as the CFPB.
13          48.    Defendants know (or should know)that the CFBP states the followi
14   on its web site: "If you are looking for information specific to your accou
15 contact the bank or institution that issued your card. By law, the issuer mi
16   make your agreement available to you upon request. If you are having
17   getting your agreement, let us know by submitting a complaint."5
18          49.    Plaintiff did not receive the applicable agreement.
19          50.    Plaintiff disputed the accuracy of information concerning the ite
20   with Defendants pursuant to the FCRA, after already having communicated wi
21   Capital One Bank, both verbally and via certified mail.
22          51.    Plaintiff sent an electronic NOTICE OF DISPUTE to TRANSIJNIO
23 via athird-party credit monitoring site, and to EXPERIAN and EQLTIFAX via tr
24   respective web sites on or around the third week of July, 2016.
25          52.    Plaintiff conveyed the information to Defendants that Capital C
26 Bank failed to verify the tradeline in dispute by way of an applicable agreement,
27   obvious basic requirement to furnish ANY item of information in Plaintiff's file.
28
     5 https://www.consumerfinance.gov/credit-cards/agreements/
                                       COMPLAINT FOR DAMAGES

                                            Page 8 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 9 of 56 Page ID #:9




 1         53.    TRANSUNION sent an automated consumer dispute verificati
 2 ("ACDV")to the furnisher as part of the dispute process pursuant to the FCRA, 1
 3   U.S.C. §1681 i(a), and after the completion of its reinvestigation, sent Plaintiff tr
 4   results as"DELETED."
 5         54.    EQUIFAX also sent an ACDV to the furnisher as part of the disp~
 6   process, and after the completion of its reinvestigation, sent Plaintiff the results
 7 "DELETED."
 8         55.    EXPERIAN also sent an ACDV to the furnisher as part of the disp~~
 9   process, and after the completion of its reinvestigation, sent Plaintiff the results
10 "DELETED."
11         56.    Defendants knew (or should have known) that the item was eithe
12   inaccurate, incomplete, or could not be verified pursuant to the FCRA, 15 U.S.0
13 § 1681i(a)(5), and correctly removed the item. (Emphasis added).
14         57.    Defendants maintained reasonable procedures and followed the
15   mandates of the FCRA to ensure maximum possible accuracy in Plaintiff
16   consumer report and credit file regarding the inaccurate item.
17         58.    Defendants understood that the Capital One Bank credit card
18   number ending in Ol 17 was CLOSED on August 8, 2016.
19         59.    Defendants understood that there was no payment due, and
20 Plaintiff denied that he owed any alleged debt to Capital One Bank.
21         60.   Defendants knew (or should have known) the basic rudime
22   understanding that a liability to a bank cannot exist absent the presence of a
23   applicable signed agreement evincing all written terms and conditions. (SE
24   Thomas v. American Express 139 So. 3d 809 (Ala. Civ. Ct. App. 2013
25 (Emphasis supplied).
26         61.   Upon information and belief, Defendants, even as CRAs, need nc
27   resort to becoming tribunals to adjudicate matters pertaining to common sense.
28 (Emphasis added).

                                     COMPLAINT FOR DAMAGES


                                          Page 9 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 10 of 56 Page ID #:10




 1          62.      Defendants understood that on or around August 25, 2016, Capi
 2                                   Tonal, imaginary credit card account_number without
 3 Plaintiff's authorization,_knowledge or consent, and
 4    cardholder agreement. Defendants understood and knew (or should have known
 5 that Plaintiff had filed a complaint against Capital One Bank with the CFPB.
 6          63.      Defendants understood that Capital One Bank furnished the FAKE
 7    account number on or around early October 2016, by switching a few digits fron
 8    the PRIOR deleted account number, in order to furnish the false item on Plaintiff
 9 consumer report and file.
10          64.      Defendants understood and knew (or should have known) that t]
11    CRAs have specific block provisions that prohibit a permanently deleted item fro
12 reappearing, pursuant to the FCRA, 15 U.S.C. § 1681i(a)(5)(B)(i).
13          65.      Defendants understood that the PRIOR deleted account number was
14    permanent deletion from the consumer report and file, not a
15    suppression.
16          66.      Upon information and belief, Defendants are sophisticated busine:
17    who need not rely on hearsay or speculation.            Defendants have access
18    information in their possession to know (or should know) that a bank
19    circumvent the block provisions by creating a FAKE account number to furnish ai
20    item that was correctly disputed upon receipt of proper NOTICE and correctly
21    deleted by Defendants, and that is exactly what Capital One Bank did. (See
22    Williams v. Capital One Bank (USA), N.A. et al. Case No. 5:17-cv-01216-CLS
23 Document 101-4, sworn testimony by Leonard A. Bennett before the HousE
24    Committee on Financial Services, "Fair Credit Reporting Act: How it Function;
25 for Consumers and the Economy," page 17 at ¶ 4). (Emphasis added).
26          67.   Defendants have been sued repeatedly by the firm represented b~
27 Leonard Bennett, defendants are familiar with his sworn testimony from 2007, anc
28    know (or should know)that it speaks for itself.

                                      COMPLAINT FOR DAMAGES

                                          Page 10 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 11 of 56 Page ID #:11




 1          68.    Plaintiff sent a NOTICE OF DISPUTE via certified mail
 2 ' Defendants on October 31, 2016, disputing the inaccuracy of the false, ficti
 3 imaginary account number being furnished by Capital One Bank (card nu
 4    X~~XX-X~~XX-XXXX-7835), hereinafter "the alleged account."
 5          69.    Defendants understood that ALL aspects of the alleged account wer
 6 false, inaccurate, incomplete, materially misleading and/or UNVERIFIED.
 7          70.    TR.ANSLJNION received the NOTICE OF DISPUTE and Plaintiff
 8    telephonic dispute, and pursuant to the mandates of the FCRA, conducted
 9 internal reinvestigation, and DELETED the item. (Emphasis added).
10          71.    TRANSLJNION sent the results to Plaintiff via postal mail, indica
11    that it had completed its reinvestigation, and within the results, stated as fo
12    quoted verbatim, "If an item says `Deleted', we have removed it from your
13 credit report and taken steps so it does not reappear." (Emphasis added).
14          72.    TR.ANSLJNION knows (and should know)that its parent, TransUnion
15 Intermediate Holdings, Inc., is a "bank holding company" with more than a 10°/a
16 stake invested into TransUnion by funds affiliated with The Goldman Sachs Group
17 ("Goldman"), one of the largest and well-known investment banks in the world.
18          73.   TRANSi1NION knows(and should know)that Goldman is a financ
19 institution pursuant to the definition of the FCRA, 15 U.S.C. § 1681a(t).
20          74.   TRANSIJNION knows (and should know) from the annual SI
21 filings that in 2015, Goldman's stake in TransUnion was 37.9%, or close to $4
22    million dollars...holy gadzukas, that's a lot ofFEDERAL RESERVE NOTES!
23          75.   TRANSiJNION knows (and should know) that its ultimate part
24    company's annual reports filed with the SEC also states that it is "deemed to
25 controlled by Goldman" and thus is subject to the "policy and provisions of t
26 Federal Reserve and the Office ofthe Comptroller ofthe Currency."
27          76.   TRANSUNION understood that Plaintiff requested either
28 PHYSCIAL VERIFICATION ofthe agreement, or to DELETE the item.

                                      COMPLAINT FOR DAMAGES

                                          Page 11 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 12 of 56 Page ID #:12




 1          77.   TRANSiJNION understood being owned and controlled by a bal
 2    holding company, it was aware that Capital One Bank still had an obligation as p
 3 CFPB rules which state "by law" the bank must provide the agreement.
 4          78.   TRANSiJNION understood that a bank's obligation to comply wi
 5 Plaintiff's demand for the applicable customer agreement was NOT forgiven.
 6          79.   TRANSUNION            maintained   reasonable     procedures     to   E
 7    maximum possible accuracy of Plaintiff's consumer report and file, and correctl
 8    DELETED the alleged account.
 9          80.   EXPERIAN sent the reinvestigation results to Plaintiff, claiming th
10    item was "verified" as being "reported accurately."
11          81.   EQUIFAX sent the reinvestigation results to Plaintiff, also claimi
12 that the item was "verified" as being "reported accurately."
13          82.   EXPERIAN        and     EQUIFAX          understood   that   Plaintiff
14    MULTIPLE additional "NOTICE OF DISPUTES" between December 2016
15    early March 2017, via certified mail, with proof of delivery through USPS.cor~
16    demanding either the PHYSICAL VERIFICATION of the alleged account by wa
17    ofthe applicable agreement, or to remove the item pursuant to the FCRA.
18          83.   EXPERIAN knows (and should know) that each follow-up NOTIC]
19    OF DISPUTE in Plaintiffs file speaks for itself.
20          84.   EQLTIFAX knows (and should know) that each follow-up NOTI
21    OF DISPUTE in Plaintiffs file speaks for itself.
22          85.   By way of example, EXPERIAN received a "NOTICE O
23 UNVERIFIED ACCOUNT" as a dispute by Plaintiff dated December 5, 201 E
24    January 17, 2017, and again on February 27, 2017 via certified mail, respectively.
25          86.   By way of example, EQLTIFAX received a "NOTICE O
26    UNVERIFIED ACCOUNT" as a dispute by Plaintiff dated December 6, 201f
27    January 18, 2017, and again on March 2, 2017 via certified mail, respectively.
28          87. EXPERIAN sent the ACDV to the furnisher for the disputes date

                                     COMPLAINT FOR DAMAGES

                                           Page 12 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 13 of 56 Page ID #:13




 1    December 5, 2016, January 17, 2017 and February 27, 2017, respectively.
 2          88.    EQUIFAX sent the ACDV to the furnisher for the disputes
 3 December 6, 2016, January 18, 2017 and March 2, 2017, respectively.
 4          89.    EXPERIAN sent the results of its reinvestigation from the
 5    dated December 5, 2016 and January 17, 2017, updated as "verified."
 6          90.   EQUIFAX sent the results of its reinvestigation from the
 7    dated December 6, 2016 and January 18, 2017, updated as "verified."
 8          91.   EXPERIAN was instructed by Capital One Bank upon receipt o
 9    NOTICE OF PENDING LITIGATION dated February 27, 2017 to DELETE thi
10    item, and on March 10, 2017, the alleged account was deleted.
11          92.   EXPERIAN sent the results to Plaintiff via postal mail, indicating tha
12    it had completed its reinvestigation, and within the results, stated as
13    quoted verbatim, "If an item says `Deleted', we have removed it from you
14    credit report and taken steps so it does not reappear." (Emphasis added).
15          93.   EQUIFAX was instructed by Capital One Bank upon receipt
16    NOTICE OF PENDING LITIGATION dated March 2, 2017 to DELETE the its
17    and on March 10, 2017,the alleged account was deleted.
18          94.   EQUIFAX sent the results to Plaintiff via postal mail, indicating
19    it had completed its reinvestigation, and within the results, stated as
20    quoted verbatim, "If an item says `Deleted', we have removed it from you:
21    credit report and taken steps so it does not reappear." (Emphasis added).
22          95.   Defendants do not explain what "steps" they take so that
23    permanently deleted inaccurate, incomplete or unverified item "does not reappear.'
24          96.    Defendants understood and knew (or should have known) that then
25    was NO physical credit card for the alleged account, NO regulation Z disclosures
26    NO merchant transactions, NO statements, and NO applicable card agreement.
27          97.   Defendants understood and knew (or should have known) that at al
28    times relevant, Capital One Bank did NOT attempt to collect a debt from Plaintiff.

                                     COMPLAINT FOR DAMAGES

                                         Page 13 of 56
      Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 14 of 56 Page ID #:14




  1          98.    On March 16, 2017, then again on April 25, 2017, and yet again
  2 October 24, 2017, EXPERIAN willfully violated the FCRA, 15 U.S.C. § 1681b
  3 allowing an impermissible pull to his consumer report by RESUR(
  4    CAPITAL SERVICES,L.P.("RESURGENT"),a collection agency.
  5          99.    EXPERIAN knew (and should have known) that Plaintiff did
  6    provide EXPERIAN permission for RESURGENT to access the consumer repo
  7    or file pursuant to § 1681b,"Permissible purposes of consumer reports."
 8            100. EXPERIAN knew (or should have known) that credit reporting i
  9    voluntary, and a consumer must first give permission to an alleged creditor t~
10 conduct a credit review and/or credit inquiry with EXPERIAN for purposes o
11     extending credit, employment, insurance, underwriting, or any other purpose
12 allowed by the FCRA,pursuant to 15 U.S.C. § 1681b.
13            101. EXPERIAN knows (and should know)that the improper inquiries are
14     stored in Plaintiff's file disclosure, and that Plaintiff has copies ofthe reports.
15            102. EXPERIAN is an alleged "data trafficker," engaged in the business o
16     selling, brokering, bartering, reselling, exchanging, transferring, assigning o
17     otherwise making available Plaintiff's personally identifiable infortnatioi
18 (hereinafter "PII") to third parties for a profit.
19           103. EXPERIAN knows (and should know) that RESURGENT is a "de
20     collector" as that term is defined pursuant to the Fair Debt Collection Practices Ac
21 ("FDCPA"),[15 U.S.C. § 1692a(6)].
22           104. Plaintiff called EXPERIAN towards the end of March 2017, after
23 receiving a "collection letter" from CREDIT CONTROL, LLC, an affiliate o.
24     RESURGENT, regarding the FALSE Capital One Bank alleged account tha
25 EXPERIAN had already DELETED,and to ensure that it would not appear again.
26           105. EXPERIAN assured Plaintiff that "no collection agency can put tha
27     item back on your file." EXPERIAN, through its call center agent, "Brian"
28 ~ instructed Plaintiff to call back if he ever saw it on his report to have it removed.

                                        COMPLAINT FOR DAMAGES

                                            Page 14 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 15 of 56 Page ID #:15




 1          106. Plaintiff received an alert from a credit monitoring service on o~
 2 around May 10, 2017, indicating that "LVNV FUNDING, LLC" (hereinafter
 3 "LVNV"), was the furnisher of information fora "collections" item regarding the
 4    alleged account.
 5          107. Defendants maintain reciprocal data sharing agreements with ot~
 6 CR.As, and with data furnishers through their respective subscriber agreements.
 7          108. EXPERIAN knew (and should have known) that once it allowed 1
 8    improper access to RESURGENT of Plaintiff's PII and consumer report, it v~
 9 inevitable that both TRANSLTNION and EQLTIFAX would also begin the impro~
10 reporting ofthe false "collections" item in Plaintiff's consumer report and file.
11          109. Defendants knew (and should have known), that the item bei
12 furnished by LVNV through its servicing agent was FALSE, i
13 incomplete and/or could not be verified.
14          1 10. Defendants failed to provide the required NOTICE to Plainti
15    regarding the reinsertion in writing "not later than 5 business days after the
16 reinsertion" pursuant to the FCRA, 15 U.S.C. § 1681i(a)(B)(ii). (Emphasis added).
17          1 11. Defendants negligently violated the FCRA for allowing the exact
18    SAME Capital One Bank account number ending in 7835 to appear again.
19          1 12. Defendants understood and knew (or should have known) that courts
20    have held "[a]llowing inaccurate information back onto a credit report after
21    deleting it because it is inaccurate is negligent." (See Stevenson v. TRA Inc., 987
22 F.3d at 293(5th Cir. 1993)). See also (Morris v. Credit Bureau of Cincinnati, Inc.,
23 563 F.Supp at 968). (Emphasis added).
24          1 13. Defendants failed to conduct an initial investiea on to maintain
25 reasonable procedures and ensure maximum possible accuracy in Plaintiff's file.
26       1 14. Defendants knew (or should have known) they were at all times
27    relevant in possession or had access to objectively determinable evidence that the
28    item being reinserted was FALSE,and that the item had already been DELETED.

                                     COMPLAINT FOR DAMAGES


                                         Page 15 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 16 of 56 Page ID #:16




 1          115. The furnishing of the erroneous collections account caused Plaintiffls
 2 credit score to drop from 720 to 545 once Defendants allowed the false information
 3 onto Plaintiff's consumer report and file and began reporting it, thus causing
 4    to Plaintiff's credit worthiness and reputation.
 5          1 16. Plaintiff sent a "NOTICE OF DISPUTE" to TRANSLJNION
 6    May 22, August 2, September 20, and November 8, 2017, respectively.
 7          1 17. Plaintiff sent a "NOTICE OF DISPUTE" to EQUIFAX dated May
 8    and July 24, 2017, respectively.
 9          1 18. Plaintiff sent a "NOTICE OF DISPUTE" to EXPERIAN dated
10 22, July 17, and September 26, 2017, respectively.
11          1 19. Defendants each received a copy of the NOTICE via USPS.cor
12    delivery tracking, and know (or should know)that each NOTICE speaks for itself.
13          120. Defendants knew (and should have known)that the alleged "balance
14    of the alleged account, status, and the account number itself were FALSE
15    inaccurate, patently misleading, and/or UNVERIFIED. (Emphasis added).
16          121. Defendants knew (and should have known) that the name of
17 "Original Creditor" being listed as "Capital One, N.A."(which is a different enti
18    than "Capital One Bank (USA), N.A.") was FALSE, inaccurate, patent
19    misleading, and/or UNVERIFIED. (Emphasis added).
20          122. Plaintiff informed Defendants repeatedly and instructed Defendants
21    provide Plaintiff with all of the following information: (1) The source o
22 information for the item;(2) ALL information in the consumer FILE, pursuant t~
23    15 U.S.C. § 1681g; (3) An updated copy of the credit report upon the
24    reinvestigation; (4) A copy of the ACDV form sent to the furnisher; (5) Thy
25    description ofthe reinvestigation procedure pursuant to 15 U.S.C. § 1681i(a)(7).
26          123. Defendants understood and knew (or should have known) that mam
27    consumers will get frustrated and "throw up their arms in disbelief' after sending
28    multiple NOTICE OF DISPUTES regarding inaccuracies, and seeing no changes.

                                      COMPLAINT FOR DAMAGES

                                          Page 16 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 17 of 56 Page ID #:17




 1                               METRO 2: FLIGHT OF THE PARROTS
 2
 3            124. Defendants understood and know (or should know) that when th
 4    willfully and/or negligently violate the FCRA and merely "parrot" the informati
 5    received from the source, they prey upon the gullibility of what Congress calls t
 6 "least sophisticated consumer."6
 7            125. Defendants understood and knew (or should have known) that t
 8    National Consumer Law Center ("NCLC") published a report in January 200
 9    which stated in part, quoted verbatim:"The bureaus merely "parrot" the furnishers
10    results, without conducting any independent review, with the ultimate effect tha
11    no one ever investigates the substance of the merits of the consumer'
12    complaint." (See "AUTOMATED INJUSTICE: How a Mechanized Disput
13    System Frustrates Consumers Seeking To Fix Errors In Their Credit Reports, ~
14    2).~ (Emphasis added).
15            126. Defendants know (and should know) that the report published
16    NCLC is publicly available, and speaks for itself.
17            127. Defendants understood that the courts have noted that"CRAB may
18    rely on automated procedures that make only superficial inquires once thf
19    consumer has notified it that the information is disputed." (See Apodaca v
20    Discover Fin. Servs., 417 F.Supp.2d 1220, 1230-31 (D.N.M. 2006)).
21           128. Defendants know (and should know) that each time Plaintif:
22    continued to send a dispute regarding the inaccuracy of the false "collections''
23    item, it sent back the results as either "updated" and/or "verified."
24
      6 The term "least sophisticated consumer" does not imply that a person only has a high school
25
      diploma, or prefers to shop at thrift stores. Courts use this term liberally in viewing a case from
26
      the standpoint of a person who may not be familiar with the abuses in either debt collection or
27
      credit reporting practices, in violation ofthe FDCPA and FCRA,respectively.
28
      ~ https://www.ncic.org/images/pdf/pr-reports/report-automated_injustice.pdf
                                            COMPLAINT FOR DAMAGES

                                                Page 17 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 18 of 56 Page ID #:18




 1           129. Defendants utilize the e-OSCARS web-based, Metro 2~ comp
 2    automated system that enables data furnishers and CRAB to create and respond
 3    consumer credit history disputes.$ The Metro 2 resource guide can be purchase
 4    However, an older version is available as a matter of public record, and it spec
 5    for itself. (See Millet v. Trulink Inc., Case No. 1:05-cv-00599-SLR, Doc 174-6).
 6           130. Defendants know (and should know) that disputes sent by Plainti
 7    and received by Defendants via certified mail to their respective P.O. Boxes a:
 8    scanned by machines and routed offshore. Overseas vendors, as subcontractors
 9    the CR.As, choose from adrop-down "pick list" of Metro 2 codes, and send
10    dispute electronically to the furnisher.
11           131. Defendants have the ability to scan Plaintiff's dispute letter ;
12    attached e~ibits as image files, although some call center agents claim that
13    documents are ever sent.
14           132. Defendants knew (and should have known) that its regulator,
15    CFPB, has addressed the issue of a "Bureau process error," describing
16    occurrence as follows: "a credit bureau failed to prevent the reappearance in
17    consumer's credit report of inaccurate data that was removed as a result of
18    consumer dispute reinvestigation." (See CFPB 2012 REPORT: Key Dimension
19    and Processes in the U.S. Credit Reporting System, at pg. 25, ¶ 1).9 (Emphasi
20    added). Defendants knew (or should have known)that such errors are common.
21           133. Defendants knew (and should have known) that the 2012 CFP]
22    REPORT speaks for itself, and also includes the 29 e-OSCAR Dispute Codes i
23    the Appendix. (See CFPB 2012 REPORT at pg. 41).
24           134. The Consumer Data Industry Association ("CDIA") is a trad
25    association that represents major institutions including CRAs, and provides
26
      g e-OSCAR is an acronym that stands for "Online Solution for Complete and Accurate
27
      Reporting. http://www.e-oscar.org/about-e-oscar.aspx
28
      9 https://files.consumerfinance.gov/f/201212_cfpb_credit-reporting-white-paper.pdf
                                          COMPLAINT FOR DAMAGES

                                              Page 18 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 19 of 56 Page ID #:19




 1 2 regulatory compliance training workshops. The CDIA issues occasional memo
 2 for CRAB,including to Defendants.
 3           135. Defendants knew (or should have known) that in 2015, the CDI
 4    issued a memo, whereby CRAs agreed that collection agencies were no longer
 5    allowed to report any debts that were "not the result of a contract or agreemen~
 6    to pay." (Emphasis added). Defendants know (or should know)that the furnisher
 7 RESURGENT,is a collection agency and the servicer for LVNV.
 8           136. The CDIA memo is publicly available.10                  Defendants know
 9 should know)that the memo speaks for itself.
10           137. Defendants knew (or should have known)that it was reporting an i
11    that was "not the result of a contract or agreement to pay" between Plaintiff
12    ANY entity regarding the alleged account. Defendants knew (or should
13 known) that they lacked standing to report the item in Plaintiff's cons
14    report or file. (Emphasis added).
15           138. Defendants failed to conduct a reasonable reinvestigation
16 Plaintiff's dispute upon receipt of its multiple NOTICE OF DISPUTE letters.
17    entire dispute process can be described as a sideshow where "Robbie"(the robot:
18    sends the dispute, and "Polly"(the parrot)responds to the dispute as "verified."
19           139. Plaintiff even sent his copy of the November 8, 2017 TRANSLTNIOr
20 NOTICE OF DISPUTE to the CFPB as a complaint against TRANSLTI~TION
21 (CFPB Complaint Case Number 171109-2630011). TRANSLJNION knows (anc
22 should know) that the complaint is on file with the CFPB, it is a matter of record
23 and that it speaks for itself.
24           140. TRANSUNION sent a response to the CFPB on November 27, 2017
25    which was filled with "boilerplate" language that Plaintiff construed as nonsensic
26 fibberjabber. TRANSUNION sent its response claiming that the "investigati
27    was in progress" and thus did not send the actual outcome to the CFPB.
28    to https://www.cdiaonline.org/resources/furnishers-of-data-overview/changes-to-guidelines/
                                         COMPLAINT FOR DAMAGES

                                              Page 19 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 20 of 56 Page ID #:20




 1           141. Defendants understood and knew (or should have known)
 2 Congress amended Section 616 and Section 617 of the FCRA [§ 1681n and
 3    16810] in 1996 to expand the reach from "consumer reporting agencies and use
 4    of consumer reports" to the present "any person."11
 5           142. Defendants knew (or should have known) that any person who fail
 6 to comply with any requirement imposed pursuant to the FCRA with respect t
 7    any consumer is liable to that consumer. (Emphasis added). Defendants, an
 8    each of them, at all times relevant herein, were the principals, agents, employer;
 9 employees, and ratified, or approved of the acts or omissions alleged herein wit
10 respect to the willful and/or negligent violations of the FCRA, and were acting i
11    the course and scope of the authority of such principals, agents, employers
12 employees.
13           143. Defendants knew (and should have known) that the information
14    were reporting was FALSE, patently misleading, and could not be verified afte
15    MULTIPLE dispute letters, yet willfully and/or negligently continued chose tc
16 report it as "verified." Defendants failed to maintain internal protocols to preven
17    such inaccuracies from appearing in the first place.
18           144. Plaintiff sent an AFFIDAVIT OF TRUTH via certified mail
19 EXPERIAN, signed and sworn in front of a California Notary under penalty
20    perjury dated June 1, 2018. (Emphasis added).
21           145. Plaintiff sent an AFFIDAVIT OF TRUTH via certified mail
22 EQUIFAX, si~~ed and sworn in front of a California Notary under penalty o
23    perjury dated June 9, 2018. (Emphasis added).
24           146. Plaintiff sent an AFFIDAVIT OF TRUTH via certified mail tc
25 TRANSLTrIION, signed and sworn in front of a California Notary under penal
26 of perjury dated July 11, 2018. (Emphasis added).
27           147. Defendants each received the respective affidavits, along with a cov
28    11 See Pub. L. No. 104-208, Div. A, Sec. 2412, 110 Stat. 3009, 3009-446(1996).
                                         COMPLAINT FOR DAMAGES

                                             Paqe 20 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 21 of 56 Page ID #:21




 1    letter NOTICE of pending litigation, and supporting documents for the affidavit.
 2          148. Notwithstanding the powers of Mother Mary and the Holy Spirit.
 3 Defendants know (and should know)that a woman either IS pregnant, or IS NO'I
 4    pregnant. (Emphasis added).
 5          149. EXPERIAN        considered    Plaintiff's   affidavit   and   supporti
 6    documentation as "relevant information" pursuant to the FCRA,§ 1681i(a)(4).
 7          150. In the alternative, EXPERIAN did NOT consider Plaintiff's affidavi
 8    and supporting documentation as "relevant information" pursuant to the FCRA,
 9    1681i(a)(4).
10          151. EQUIFAX        considered     Plaintiff's   affidavit   and   supporti~
11    documentation as "relevant information" pursuant to the FCRA,§ 1681i(a)(4).
12          152. In the alternative, EQUIFAX did NOT consider Plaintiff's affidavi
13 and supporting documentation as "relevant information" pursuant to the FCRA, t
14    1681i(a)(4).
15          153. TRANSLJNION considered Plaintiff's affidavit and supporting
16 documentation as "relevant information" pursuant to the FCRA,§ 1681i(a)(4).
17          154. In the alternative, TRANSLTNION did NOT consider Plaintiffl
18    affidavit and supporting documentation as "relevant information" pursuant to the
19 FCRA,§ 1681i(a)(4).
20          155. EXPERIAN knows(and should know)that Plaintiff sent a copy of the
21    NOTICE, affidavit, and supporting documentation to Brian Cassin, CEO o
22 EXPERIAN,("Cassin"), also via certified mail.
23          156. EQUIFAX knows (and should know) that Plaintiff sent a copy of the
24    NOTICE, affidavit, and supporting documentation to John J. Kelley III, Chie
25 Legal Officer ofEQUIFAX ("Kelley"), also via certified mail.
26          157. TR.ANSUNION knows(and should know)that Plaintiff sent a copy o
27 the NOTICE, affidavit and supporting documentation to James M. Peck, Presiden
28    of TRANSiJNION ("Peck") and Heather Russell, Chief Legal Officer o

                                     COMPLAINT FOR DAMAGES

                                        Page 21 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 22 of 56 Page ID #:22




 1    TRANSLJNION ("Russell), respectively, via first class United States postal mail.
 2          158. Defendants know (and should know) that each of the respecti
 3 NOTICE, affidavit and supporting documentation speaks for itself.
 4          159. EXPERIAN knew (or should have known)that Cassin did not di
 5 the factual averments in the affidavit, and did not respond to Plaintiff.
 6          160. EQLTIFAX knew (or should have known) that Kelley did not di
 7 the factual averments in the affidavit, and did not respond to Plaintiff.
 8          161. TRANSUNION knew (or should have known) that Peck di~
 9    dispute the factual averments in the affidavit, and did not respond to Plaintiff.
10          162. TRANSLINION knew (or should have known) that Russell di
11    dispute the factual averments in the affidavit, and did not respond to Plaintiff.
12          163. Defendants, at all times relevant, knew (or should have known) th
13 they can conduct their own reinvestigation, and are NOT required to contact t~
14 furnisher via the ACDV to correct the inaccuracies on Plaintiffls report pursuant
15 the "Expedited dispute resolution" ofthe FCRA,§ 1681i(a)(8)(A)-(C).
16          164. Defendants knew (and should have known) that Plaintiff did n
17    misconstrue, misapply or take out context the content of the FCRA pursuant to
18    1681i(a)(8). Defendants understood that it speaks for itself.
19          165. Defendants treated Plaintiff's NOTICE OF PENDING LITIGATIO
20    as just another ordinary dispute letter, and failed to remove the item on their
21    Hence, Plaintiff's specific "opportunity to cure" by way of NOTICE to defenc
22    without facing litigation was rendered moot. (Emphasis added).
23          166. Defendants knew (and should have known) the plain language
24    text of the FCRA pursuant to § 1681i(a)(5)(A), "Treatment of Inaccurate
25    Unverifiable Information," which states as follows, quoted verbatim: (A)
26 general. If, after any reinvestigation under paragraph (1) of any informati
27    disputed by a consumer, an item of the information is found to be inaccurate
28    incomplete or cannot be verified, the consumer reporting agency shall —

                                      COMPLAINT FOR DAMAGES

                                          Page 22 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 23 of 56 Page ID #:23




 1                      (i)    promptly delete that item of information from the file
 2                       the consumer, or modify that item of information,
 3                       appropriate, based on the results ofthe reinvestigation; and
 4                      (ii)   promptly notify the furnisher of that information that
 5                       information has been modified or deleted from the file of
 6                       consumer. (Emphasis added).
 7          167. Defendants know (and should know) that Plaintiff does
 8    misconstrue, misapply, or take out of context the content of the FCRA pursuant tc
 9 § 1681i(a)(5)(A). Defendants understood that it speaks for itself.
10          168. Defendants know (and should know) that CRAs ultimately are it
11    control of what it reports. (See Carmen Dixon-Rollins v. Experian Information
12 Solutions, Inc., et al., Case No. 2:09-cv-00646-TJS, Document 121, Judge SavagE
13    MEMORANDUM OPINION at pg. 9,¶ 1).
14          169. Defendants know (and should know) that "Failure to conduct
15 reasonable reinvestigation violates the FCRA. (See Cushman v. Trans Unior
16 Corp•, 115 F.3d 220, 223-224 (3`d Cir. 1997). "The burden to conduct thf
17    reinvestigation is on the credit reporting agency. It cannot be shifted back to the
18    consumer. Id. at 225. (Emphasis supplied).
19          170. EXPERIAN knew (or should have known) that upon receipt of thf
20    AFFIDAVIT OF TRUTH, someone had manipulated the data fields of "Accoun~
21 Balance" history for the erroneous LVNV collections item.
22          171. EXPERIAN knew (or should have known) that the so-calle
23 "balance" was switched from the "Account Balance" history field from th
24    erroneous figure of $8,955 down to an erroneous $495, then up to an erroneou
25 $531, in order to create the appearance that Plaintiff either paid down th
26 "collections" account by way of contract or agreement, or that interest and fee
27    were magically accumulating, BOTH of which were clearly FALSE. (Emphasi
28    added).

                                     COMPLAINT FOR DAMAGES


                                         Page 23 of 56
      Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 24 of 56 Page ID #:24




  1          172. EXPERIAN knew (or should have known) that a notation was adde
  2 to the "Account Balance" history in Plaintiff's EXPERIAN report, which falsel
  3 represented "The original account balance for this account was $495.'
  4 (Emphasis added).
  5          173. Plaintiff inquired    via   telephone     after   the   receipt   of
 6 "reinvestigation" results from EXPERIAN and specifically asked who was
 7     person that could have made such a change to the balance history fields.
 8     representative/agent informed Plaintiff that EXPERIAN has no way to modify
 9 information,"only LVNV could have done that." (Emphasis added).
10           174. EXPERIAN allegedly engaged in the scheme of"burden shifting."
11           175. EQUIFAX knew (or should have known) that upon receipt of
12     AFFIDAVIT OF TRUTH, someone removed the "$0" from Plaintiff's EQLTIF
13 consumer report from the "Charge Off' data field, which had prior showed
14 "Charge-Off Balance: "$O.00e"
15           176. EQUIFAX knew (or should have known) that a "charge-off' balm
16     would only show a "$0" if in fact, there was NO BALANCE due at the time
17 "charge-off," especially fora fictional account number.                According to
18     EQUIFAX call center agent, informed Plaintiff that"LVNV was the new credito
19     and that "only LVNV could remove the item." Upon information and beliE
20 EQUIFAX engaged in the scheme of"burden shifting."
21           177. TRANSLJNION knew (or should have known)that upon receipt oft]
22     AFFIDAVIT OF TRUTH, the "Account Status" was switched from "OPEN"
23 "CLOSED" and claimed the item was "updated." TRANSIJNION knew
24     should have known) that the "Account Status" was switched again from
25 "CLOSED" to "OPEN" and claimed it was "updated" in the reinvestigation results
26 Plaintiff asked a representative about the repeated switching of the status, to which
27     the representative replied,"We will report whatever LVNV tells us." (Emphasis
28     added).

                                    COMPLAINT FOR DAMAGES


                                        Page 24 of 56
      Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 25 of 56 Page ID #:25




  1           178. By way of another example, an agent from TRANSLJNION,"Joseph'
 2 in the U.S., and a supervisor, advised Plaintiff get proof "on LVNV letterhead'
 3 instructing TRANSLINION to delete the item, send it as another dispute, any
 4     TRANSLTNION could then remove the item. TRANSiJNION knew (or shoul~
 5     have known) that this request was patently absurd. Upon information and beli
 6 TRANSLTNION engaged in "burden shifting."
 7           179. By way of another example, an agent from EXPERIAN, specific
 8     informed Plaintiff that EXPERIAN is not required to conduct an investigation,
 9 EXPERIAN was just a "data houser" and if he was "not satisfied with
10 reinvestigation results" then he could "take it up with the furnisher."
11           180. By way of another example, another agent from EXPERIAN, h~
12     earlier told Plaintiff that"LVNV is the creditor" and implied that "Plaintiff owed
13 debt to LVNV" which was complete poppycock.
14           181. Defendants knew (or should have known) that a consumer need
15     accept such conclusory statements couched as "debt validation" attempts
16 Defendants' respective call center agents.
17           182. Defendants' statements made to Plaintiff over the telephone
18     conclusory, hearsay, and any allegations that Plaintiff "owed a debt to L
19     were DENIED. (Emphasis added).
20           183. Defendants knew (or should have known) that statements made
21 Plaintiff were "gossamer" in nature, barely rising above the level of speculati
22 and resembled a house of straws built on sand.
23           184. Plaintiff decided to first file suit against LVNV and RESURGENT
24 ~ September 14, 2018 for violations of the FCRA (See
25 ~ LLC et al. Case No. 8:18-cv-01674-JLS-JDE).
26           185. Defendants know (or should know) that the above referee
27     complaint filed by Plaintiff is available on PACER, and also on CourtListener.
28

                                      COMPLAINT FOR DAMAGES

                                          Page 25 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 26 of 56 Page ID #:26




 1    as a free download in .PDF via its RECAP archive.12
 2            186. Defendants were fully informed by Plaintiff during his conversation;
 3    with various call center agents that he had filed suit against the furnisher
 4    Defendants know (or should know)that the case was settled. (See Vora, Doc 13).
 5            187. Defendants continued to report the erroneous LVNV collections item
 6 in Plaintiff's consumer report and file while the litigation was still active on
 7    docket, despite being fully aware that Plaintiff had provided NOTICE to all thi
 8    CRAs of his intent to file suit against them separately. (Emphasis added).
 9           188. Plaintiff ordered another file disclosure (i.e. credit report) pursuant
10 § 1681j(a) of the FCRA on or around October 7, 2018.
11       189. Plaintiff did not order the report through the web, but instead sent t:
12 request by printing out the form available online and sending it via U.S. mai1.13 14
13           190. Upon information and belief, Defendants have embedded
14 "mandatory arbitration clause" online through AnnualCreditReport.com. Upc
15    information and belief, Defendants use this strategy to reduce their liability
16 facing suit by consumers for inaccuracies appearing on their consumer reports.
17           191. Plaintiff received an updated copy of the reports. Of the "Big 3'
18    CRAB, TRANSUNION listed the collection item as "LVNV FUNDING LLC(GC
19 RESURGENT CAPITAL SERVICES)."
20           192. EQLTIFAX listed the item only as "Lvnv Funding LLC."
21           193. EXPERIAN listed the item only as"LVNV FUNDING LLC."
22           194. Neither EQUIFAX nor EXPERIAN listed "RESURGENT" anyw
23 on Plaintiff's consumer report or file.
24           195. Defendants have a written subscriber agreement with LVNV.
25    12 Court Listener is a 501(c)(3)non-profit from Free Law Project.
26
       https://www.courtlistener.com/recap/
27    13 https://www.annualcreditreport.com/manualRequestForm.action
28    14 https://www.consumer.ftc.gov/articles/pdf-0093-annual-report-request-form.pdf

                                          COMPLAINT FOR DAMAGES

                                               Page 26 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 27 of 56 Page ID #:27




 1          196. In the alternative, Defendants have a written subscriber
 2    with RESURGENT.
 3          197. Defendants generate revenues from the subscriber agreement(s).
 4          198. Defendants did not provide Plaintiff the copies of the ACDVs that
 5    repeatedly requested. Plaintiff did obtain them from "an alternate source."
 6          199. EXPERIAN forwarded Plaintiff's NOTICE OF DISPUTE letter da
 7    May 22, 2017 to the furnisher.
 8          200. EXPERIAN requested the furnisher to "verify" Plaintiff's
 9 (personally identifiable information), which includes the name, birth date, ad~
10    and social security number.
11          201. EXPERIAN also requested the furnisher to "verify" the "$8,95
12    balance" as the "Current Balance,""Amount Past Due" and "Original Amt.".
13          202. EXPERIAN placed a series of vertical lines in the "FCRA
14 ( Information" field. The furnisher "matched" the PII and all amounts.
15    receipt of the returned/executed ACDV, EXPERIAN sent Plaintiff the results
16 "verified."
17          203. EXPERIAN forwarded Plaintiff's NOTICE OF DISPUTE
18    September 26, 2017 to the furnisher, with the attached exhibits.
19          204. EXPERIAN requested the furnisher to "verify" the PII, and placed
20    series of vertical lines in the "FCRA Relevant Information" field.
21          205. EXPERIAN also requested the furnisher to "verify" the "$8,95
22    balance" as the "Current Balance," "Amount Past Due" and "Original Amour
23 Balance."
24          206. EXPERIAN knew (or should have known)the furnisher modified tY
25    amount for the "Original Amt." balance to "$0" (i.e. zero balance). Upc
26 receipt of the returned/executed ACDV, EXPERIAN sent Plaintiff the resul
27 "updated" as "verified."
28          207. EXPERIAN forwarded Plaintiff's AFFIDAVIT OF TRUTH

                                       COMPLAINT FOR DAMAGES


                                           Page 27 of 56
      Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 28 of 56 Page ID #:28




  1    NOTICE OF PENDING LITIGATION dated June 1, 2018 to the furnisher, wi
 2 ' the attached exhibits, and requested the furnisher to "verify" the PII.
 3           208. EXPERIAN did NOT update its files to reflect the "Original Balance'
  4    as $0 in Plaintiff's file, and requested the furnisher again to "verify" the "$8,95`
 5     balance" as the "Current Balance," "Amount Past Due" and "Original Amoun
 6 Balance." EXPERIAN placed a series of vertical lines in the "FCRA Relevan
 7     Information" field.
 8           209. EXPERIAN knew (or should have known) the furnisher DID NO
 9 "verify" the "Original Amt." of "$8,955." Instead, the furnisher again sent th
10     ACDV for the "Original Amt." as "$0" (i.e. zero balance). (Emphasis added
11     Yet, upon receipt of the returnedlexecuted ACDV, EXPERIAN sent Plaintiff th
12     reinvestigation results "updated" as "verified."
13           210. EXPERIAN willfully failed to conduct a reasonable reinvestigati
14     willfully failed to consider all relevant information, and willfully failed
15 DELETE the item which it knew (or should have known) was inaccur;
16     incomplete, or could not be verified, thereby violating and continuing to violate t
17     FCRA,§ 1681i(a)(1)(A), § 1681i(a)(4) and § 1681i(a)(5)(A). (Emphasis added).
18           211. TR.ANSUI~TION forwarded Plaintiffls NOTICE OF DISPUTE leti
19     dated May 22, 2017 to the furnisher, and requested the furnisher to "verify" the
20 PII.      TRANStJ1vION did not place any information in the "FCRA Relevan
21     Information" field.
22           212. TRANSLTNION also requested the furnisher to "verify" the "$8,95
23     balance" as the "Current Balance," "Amount Past Due," and "Original Amour
24     Balance." The furnisher "matched" the PII and all amounts. Upon receipt of
25     returned executed ACDV,TRANSLTNION sent Plaintiff the reinvestigation
26 ~ as "verified."
27           213. TRANSLTNION forwarded Plaintiff's NOTICE OF DISPUTE 1
       dated August 2, 2017 to the furnisher, attached the e~ibits, and requested

                                       COMPLAINT FOR DAMAGES

                                           Page 28 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 29 of 56 Page ID #:29




 1    furnisher to "verify" the PII. TRANSUNION did not place any information in
 2 "FCRA Relevant Information" field.
 3          214. TRANSUNION also requested the furnisher to "verify" the "$8,95
 0 balance" as the "Current Balance," "Amount Past Due," and "Original Amour
 5 Balance" amain. The furnisher "matched" the PII and all amounts. Upon receipt c
 6 the returned executed ACDV, TRANSLJNION sent Plaintiff the reinvestigatio
 7    results again as "verified."
 8          215. TRANSUNION forwarded Plaintiffs NOTICE OF DISPUTE
 9    dated September 20, 2017 to the furnisher, with the attached e~ibits
10    TRANSLJNION requested the furnisher to "verify" the PII.
11          216. TRANSLTNION placed "Account deleted on 10/31/2016" in thf
12 "FCRA Relevant Information" field. (Emphasis added).
13          217. TRANSLJNION sent the data for the "Current Balance," "Amoun
14 Past Due" and "Original Amount" as "$8,955."
15          218. TRANSLTNION requested the furnisher to "verify" the "Original Loat
16    Amount," "Scheduled Monthly Payment Amount," "Actual Payment Amount,'
17 "Amount Past Due,""Current Balance," and "Original Charge-off Amount."
18          219. TRANSUNION knew (or should have known) that the furnishes
19    modified the "Original Amt." balance from "$8,955" to "$0"(i.e., zero balance)
20 (Emphasis added).           Yet, upon receipt of the returned executed ACDV
21    TRANSLJNION sent the reinvestigation results to Plaintiff"updated" as "verified.''
22          220. Upon information and belief, "Robbie" (the robot) was having
23 falling out with "Polly"(the parrot).
24          221. TRANSiJNION forwarded Plaintiff's NOTICE OF DISPUTE leb
25    dated November 8, 2017 to the furnisher, and attached the e~ibits.
26          222. TRANSLJNION requested the furnisher to "verify" the PII and
27    amounts. TRANSLTNION placed the word "Duplicate" in the "FCRA Rel
28    Information field."   TR.ANSIJNION failed to modify the "Original Am

                                     COMPLAINT FOR DAMAGES

                                        Page 29 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 30 of 56 Page ID #:30




 1    balance from $8,955 to $0, and again asked the furnisher to "verify" it as "$8,955."
 2          223. TRANSUNION knew (or should have known) that the furnisher dic
 3 NOT "verify" the "Original Amt." as "$8,955" and as per the PRIOR dispute, one
 4    again modified the "Original Amt." from "$8,955" to "$0." (Emphasis added).
 5          224. TRANSLTNION once again, upon receipt of the returned/executf
 6    ACDV,sent Plaintiff the reinvestigation results "updated" as "verified."
 7          225. TRANSLTNION sent the furnisher Plaintiff's NOTICE OF PENDIN
 8    LITIGATION and AFFIDAVIT OF TRUTH dated July 11, 2018, with all th
 9 e~ibits attached, and requested the furnisher to "verify" the PII.
10          226. TRANSLTNION requested the furnisher (again) to "verify" th
11 "Current Balance," "Amount Past Due" and "Original Balance" as "$8,955.
12 TR.ANSLJNION knew (and should have known) that the furnisher was unable t
13    VERIFY the "Original Amt." balance.
14          227. TRANSLJNION knew (and should have known)that the furnisher ser
15    back the ACDV with the "Original Amt." shown as "$0." TRANSUNION, upo
16 receipt of the returned/executed ACDV, sent Plaintiff the reinvestigation results a
17 "updated" (i.e., "verified").
18          228. TRANSLINION           willfully   failed     to   conduct   a   reasonabl
19 reinvestigation, willfully failed to consider all relevant information, and willfull;
20 failed to DELETE the item which it knew (or should have known) was inaccuratE
21    incomplete, or could not be verified, thereby violating and continuing to violat
22 the FCRA, § 1681i(a)(1)(A), § 1681i(a)(4) and § 1681i(a)(5)(A). (Emphasi
23 added).
24          229. EQUIFAX sent Plaintiff's dispute letter dated May 22, 2017 to
25 furnisher, and requested the furnisher to "verify" the PII. EQUIFAX placed
26    words "IMAGE ATTACH" in the "FCRA Relevant Information" field,
27    attached the file containing Plaintiff's letter and the image ofthe envelope used.
28          230. EQLTIFAX requested the furnisher to "verify" the "Current Balance,"

                                      COMPLAINT FOR DAMAGES

                                          Page 30 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 31 of 56 Page ID #:31




 1 "Amount Past Due" and "Original Amt." as "$8,955." The furnisher matched thf
 2 PII and the amounts. EQUIFAX, upon receipt of the returned/executed ACDV
 3 sent Plaintiff the reinvestigation results as "verified."
 4           231. EQUIFAX has a "reciprocal data sharing agreement" regardin€
 5    consumers' PII with TRANSLTNION.              (See Trans Union LLC v. Equifax
 6 Information Services, LLC et al., Case No. 1:17-cv-08546).
 7          232. EQUIFAX received Plaintiff's NOTICE OF DISPUTE that Plaintif
 8    sent to TRANSUNION dated May 22, 2017. (Emphasis added).
 9          233. EQUIFAX requested the furnisher to "verify" Plaintiff's PII and the
10    amounts.      The "FCRA Relevant Information" field had the following
11 "RECEVIED FROM TUN DATED 06/08/2017." Upon information and belie
12 "TIJN" is the abbreviation used by the EQUIFAX dispute processing agent t
13 designate that it came from TRANSLJNION.
14          234. EQUIFAX received the returned executed ACDV as "verified
15    regarding the PII and amounts, and EQUIFAX sent the dispute reinvestigati
16 results to Plaintiff as "verified."
17          235. EQUIFAX sent the furnisher Plaintiff's NOTICE OF DISPUTE
18    July 24, 2017, with the attached exhibits. EQUIFAX requested the furnisher
19 "verify" the PII. EQUIFAX did not place any information in the "FCRA Relev~
20    Information" field.
21          236. EQUIFAX sent the data for the "Amount Past Due","Original Amt.
22    and "Current Balance" as "$8,955." The furnisher "matched" the amounts, ar
23 upon receipt of the returnedlexecuted ACDV, EQUIFAX sent Plaintiff t~
24    reinvestigation results as "verified."
25          237. EQUIFAX sent the furnisher Plaintiffls NOTICE OF PENDIN
26 LITIGATION and AFFIDAVIT OF TRUTH dated June 9, 2018, with the
27    exhibits, which included the "EQLJIFAX Data Furnishers Guidebook."
28          238. EQUIFAX requested the furnisher to "verify" the PII and the

                                       COMPLAINT FOR DAMAGES

                                           Page 31 of 56
      Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 32 of 56 Page ID #:32




  1    Balance","Amount Past Due" and "Original Amt." as "$8,955." EQUIFAX knev~
  2 (or should have known)that the furnisher modified the "Original Amount Balance'
 3 from "$8,955" to "$0"e EQUIFAX upon receipt of the returned/executed ACDV
  4    sent Plaintiffthe results ofthe reinvestigation as "updated"(i.e., "verified.").
 5           239. EQUIFAX willfully failed to conduct a reasonable reinvestigation
  6    willfully failed to consider all relevant information, and willfully failed tc
 7 DELETE the item which it knew (or should have known) was inaccurate
 8     incomplete, or could not be verified, thereby violating and continuing to violate tY
 9 FCRA,§ 1681i(a)(1)(A), § 1681i(a)(4) and § 1681i(a)(5)(A). (Emphasis added).
10           240. Defendants understood that the furnisher, upon receipt of the ACDV
11     eventually transmitted information to defendants it was unable to veri             t~
12 "Original Amount" for the collections account except fora $0 balance.
13           241. Defendants understood that common sense and logic dictate that therE
14     can be no "Actual Balance" if the "Original Amount" is $0. (Emphasis added).
15           242. Defendants chose to merely "parrot" the matching of Plaintiff's PII
16     despite MULTIPLE instances where even a cursory review would have indi
17     that the "Original Amount" was changed to reflect a $0 balance.
18           243. Defendants knowingly, willfully, intentionally and maliciousl
19     withheld information from Plaintiff regarding his file, thereby violating the FCR~
20 § 1681g(a)(1). Defendants understood and knew (or should have known)that"A
21     information" in the FILE pertains to what the CRAB have in a consumer's filE
22 NOT what the furnisher has in their files. (Emphasis added).
23           244. Defendants failed to hire properly trained personnel to explain t
24 Plaintiff ALL information regarding his file, regardless of how and where it wa
25     stored, thereby violating the FCRA,§ 1681h(c).
26           245. By way of example, EQLTIFAX outsources its call center to th
27 Philippines, and outsources its dispute processing to Goregaon, India. Neither th
28     call center nor dispute processing agents are properly trained on the FCRA. Th

                                       COMPLAINT FOR DAMAGES

                                           Page 32 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 33 of 56 Page ID #:33




 1    agents are instructed to not even reveal the name of their outsourced employer.
 2          246. EXPERIAN outsources its call center agents to Costa Rica, and
 3    of whom are not properly trained on the FCRA.
 4          247. By way of example, EXPERIAN call center agents do not ans
 5    questions specific to the rules of the FCRA, or regarding the specifics of
 6    ACDVs. Some claim that documents were sent with ACDVs, others will not.
 7          248. TRANSUNION outsources its call center agents to India, wi
 8    supervisors in the U.S., and many of whom are not properly trained on the FCRA.
 9          249. By way of example, TRANSUNION call center agents are unawarE
10    that the FCRA allows a CRA upon telephonic dispute to DELETE information tha~
11    is false, inaccurate, incomplete or cannot be verified.
12          250. Defendants did NOT provide the specific method of their "description
13    ofthe procedure" pursuant to § 1681i(a)(7) upon completion ofthe reinvestigation.
14          251. TRANSLJNION placed a watermark with the logo of "TransUnion"
15 (the ultimate parent of TRANStJNION) in Plaintiff's NOTICE OF DISPUTE
16    letters and exhibits with the ACDV regarding the disputed LVNV collections item.
17          252. EQUIFAX placed a reference code on each of Plaintiff's dispute
18    letters with the symbol "EFX," the NYSE ticker symbol of its parent company;
19    Equifax Inc.
20          253. EXPERIAN knows (or should know) that it creates an image file o
21    the envelope sent by Plaintiff for his NOTICE OF DISPUTES, indicating 1
22    amount of the postage fees paid, the date, and the certified mail tracking number.
23          254. Defendants know (or should know) that the CFPB has publish
24    documents to address the deficiencies in the ACDV process, and has b
25    oversight to promote its vision of the CRAB to "maintain and distribute data
26    are accurate, supplemented by an effective and efficient dispute management
27    resolution process for consumers." (See CFPB Supervisory Highlights ConsL
28

                                      COMPLAINT FOR DAMAGES

                                          Page 33 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 34 of 56 Page ID #:34




 1    Reporting Special Edition, Issue 14, Winter 2017 at pg. 2),ls
 2           255. Defendants knew (or should have known) that the CFPB menti
 3 that "A well-functioning dispute resolution process is critical...so that consumer
 4    do not needlessl.er       pute information." (See Special Edition at pg. 9, ¶ 2).
 5           256. Defendants failed to consider the costs of its reinvestigation compare
 6 to the harm and injury incurred by Plaintiff to fix the errors on his consumer file
 7    especially after sending a dozen NOTICE OF DISPUTES regarding the erroneou
 8    LVNV collections item over nearly 2 years.
 9           257. Upon information and belief, Plaintiff is NOT required to shov
10 "actual monetary loss" to allege an injury in fact. (See Sterk v. Redbox Automates
11    Retail, LLC,770, F.3d 618, 621 (7th Cir. 2014).
12
13                                  ARTICLE III STANDING
14
15           258. Plaintiff reaffirms and re-alleges all preceding paragraphs as
16 fully stated herein.
17           259. Upon information and belief, as cited by the Supreme Court, "ThE
18    irreducible constitutional minimum of standing consists ofthree elements: injury it
19 fact, causation and redressability." (See Lujan v. Defs. Of Wildlife, 504 U.S. 555
20 560-61, 112 S. Ct. 2130, 119 L.Ed.2d 351 (1992).
21          260. Plaintiff Vora has standing pursuant to Article III of the United Statf
22 Constitution because he has suffered an injury in fact, the injury is traceable to tr
23 challenged conduct of Defendants' action described herein, and Plaintiff's injury i
24    fact is likely to be resolved by a favorable judicial decision in this court.
25          261. Plaintiff's injury in fact is both particular and concrete because he h~
26 suffered an invasion of a legally protected interest that is concrete, particu.
27    and actual or imminent. Defendants had the willful intent to injure Plaintiff.
28    15 https://www.consumerfinance.gov/policy-compliance/guidance/supervisory-highlights/
                                        COMPLAINT FOR DAMAGES

                                             Page 34 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 35 of 56 Page ID #:35




 1            262. By way of example, Plaintiff has spent a tremendous amount of ti
 2    and energy to research Defendants, the FCRA,and has incurred expenses to fix
 3    errors on his consumer reports and file, such as sending disputes and filing suit.
 4           263. Plaintiff has suffered headaches, arixiety, loss of sleep, humilia~
 5    and other negative emotions directly caused by Defendants' actions in their wi
 6    and negligent violations ofthe FCRA.
 7           264. Defendants violated Plaintiff's statutory rights and personal interest
 8    in the handling of his credit information which was individualized to Plaintiff.
 9           265. Defendants knew (or should have known) that the CFPB has made i
10    abundantly clear in a CONSENT ORDER that "Documentation and Information
11    Available to Debt Buyers After Debt Sale will make available to a Debt Buyer, at
12    minimum: "the Effective Credit Agreement." (See In the Matter of Chase Banl~
13    CONSENT ORDER File No. CFPB-2015-0013, at ¶ 69(a)(i)).16                               (Emphasi
14    added). Defendants know (or should know)that LVNV is a "debt buyer."
15           266. Defendants DELETED the PRIOR Capital One Bank tradeline the
16    was being reported inaccurately after failing to "verify" any alleged agreement.
17           267. Defendants DELETED the FAKE account number that was created b'
18    Capital One Bank itself, after failing to "verify" any alleged agreement.
19           268. Defendants refused to remove the SAME exact alleged acc
20    number when it was being furnished by LVNV, resulting in Plaintiff filing
21    against the furnishers, and now brings this suit against Defendants.
22           269. EQUIFAX has argued to a jury that "taking corrective steps only
23    civil action is filed complied with its `policy'." (See Miller v. Equifax Info.
24    LLC,Case No:3:11-cv-01231-BR, Trial Transcript 530).17
25           270. Defendants chose to "park" the same alleged account number that i
26    had already DELETED,claiming it was "verified" as being "reported accurately."
27
      16 Plaintiff respectfully requests this Court to take judicial notice of the CFPB consent order.
28
      17 The jury in Miller awarded the Plaintiff $18,400,000 in punitive damages.
                                            COMPLAINT FOR DAMAGES

                                                Page 35 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 36 of 56 Page ID #:36




 1          271. Defendants know (and should know) that the term "park" is
 2    industry term used when the CR.As willfully violate the FCR.A by reporting a fa]
 3    balance and/or false item, even when they know the information is FALSE. (S
 4    Rogers v. Discover Bank, Case No. 2:13-cv-01124-HGD, Doc 1 at ¶ 57-59).
 5          272. Defendants know (or should know) that "The threat of punitiv
 6    damages under § 1681n of the FCRA is the primary factor deterring erroneou
 7    reporting by the credit reporting industry."(See Brim v. Midland Cred. Mgmt., 79
 8    F. Supp. 2d 1255, 1265(N.D. Ala. 2011).
 9          273. TRANSUNION received an Automated Universal Data Forr
10 ("AUD"), a form used by data furnishers to report "out-of-cycle" updates to CRAB
11    The form is dated December 5, 2018, Control # 92181305, and with instructions tc
12 DELETE the LVNV item. Upon information and belief, the item was deleted.
13          274. EXPERIAN also received an AUD from the furnisher on or
14    the same time, with instructions to DELETE the LVNV item. Upon informati
15    and belief, the item was deleted.
16          275. EQUIFAX also received an AUD from the furnisher on or around t
17    same time with the same instructions to DELETE the LVNV item.               Up
18    information and belief, the LVNV item was deleted.
19          276. Defendants understood that they were still subject to suit.
20          277. Defendants know (and should know) that credit reporting is not
21    game like the original Parker Brother's MONOPOLY. There is no "Get Out o
22    `FCRA'Free Card" for violations ofthe statute.
23          278. Plaintiff is within the statute of limitations pursuant to the FCRA,
24    1681p, as Plaintiff first discovered the conduct by EXPERIAN regarding
25    impermissible pull of his consumer information dated March 16, 2017. Plain
26 first discovered the reporting of the erroneous LVNV collections item
27    Defendants on or around May 10, 2017. Therefore, Plaintiff's claims are not ti
      barred for the specific violations ofthe FCR.A pertaining to Defendants.

                                     COMPLAINT FOR DAMAGES

                                          Page 36 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 37 of 56 Page ID #:37




 1          279, Upon information and belief, Defendants have made an objectiv
 2 unreasonable reading of the FCRA, which has gone far beyond a mere carel
 3 reading of the statute.
 4          280. Defendants operate by way of deception, and their actions were i
 5    willful and reckless disregard ofthe FCRA.
 6          281. Plaintiff extended ALL courtesies to Defendants, and has met
 7    conditions precedent prior to the filing of this suit, including providing NOTI(
 8    via certified mail to their respective agents, officers and their corporate coups
 9    yet Defendants' actions smacked of recidivism. (Emphasis added).
10          282. Upon information and belief, Defendants knew (or should ha
11    known)that Plaintiff's courtesies even extended to Defendants' respective fictior
12 agents,"Robbie"(the robot), and "Polly"(the parrot).
13          283. Defendants had ample opportunity to rectify its actions before he fil
14    suit against LVNV and RESURGENT,thus making any claim of"inadvertence"
15 "bona fide error" defense more suitable for the choppinblock.
16          284. Upon information and belief, Justice Alito of the United S
17    Supreme Court wrote the following, "The FCRA also provides that "[a]ny
18    who willfully violates fails to comply with any requirement [of the Act] with
19 respect to any [individual] is liable to that individual, for, among other things
20    either "actual damages" or statutory damages of $100 to $1,000 per violation
21    costs of the action and attorney's fees, and possibly punitive damages § 1681n(a)
22 (See Spokeo, Inc. v. Robins, 578 U.S._(2016) at pg. 3). (Emphasis supplied).
23          285. Defendants know (and should know) that the FCRA is not a "stric
24    liability" statute such as the FDCPA, where a plaintiff may recover actua
25    damages, but courts have consistently held that "additional damages" are limiter
26 to $1,000 per proceeding and not $1,000 per violation. (See Wright v. Financf
27    Servs. Of Norwalk, Inc., 22 F.3d 647-650-651 (6t'' Cir. 1994). (additional damage:
28    limited to $1,000 even though defendant committed fourteen violations)

                                     COMPLAINT FOR DAMAGES

                                         Page 37 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 38 of 56 Page ID #:38




 1 (Emphasis added).
 2            286. By way of example, if a person parks her car in front of the Ronalc
 3 Reagan Federal Building at an expired meter five times, then that person will likel3
 4    get FIVE tickets, resulting in FIVE separate fines, not one ticket, and not one fine.
 5            287. The CFPB publishes "Consumer Response Annual Reports" whicr
 6 compiles the data concerning complaints it receives from consumers, and sends
 7    Congress pursuant to § 1681i(e).
 8            288. Defendants know (and should know) that each Annual Response
 9 Report is publicly available. The most recent 2017 CFPB report speaks for itself.18
10            289. By way of example, regarding credit inquires, the CFPB states
11 "Consumers complained that they were frustrated with the consumer reporting
12 companies' responses to their concerns about these credit inquires." (See 201
13 CFPB Annual Response Report, pg. 14,¶ 3).
14            290. By way of example, regarding prior disputes, the CFPB state
15 "Consumers sometimes mentioned having already attempted to resolve tr
16 inaccuracies by contacting a consumer reporting company and submitting
17    dispute..." (See 2017 Annual Response Report, pg. 14, ¶ 1). (Emphasis added).
18           291. If the collective chicanery by Defendants were fully known by t
19    public, it would shocl~ the moral conscience of any reasonable man or worn
20 (Emphasis added).
21           292. Guided by the provisions of Spokeo, the CFPB findings, prior s
22 law, the plain reading of the statute, and after making exhaustive attempts to
23 Defendants to accept and acknowledge the deficiencies in their "reinvestigation'
24    procedures, Plaintiff now brings forth his causes of actions against Defendants
25    both separately and collectively as noted herein, for willful and negligen
26    violations of Federal Law, 15 U.S.C. § 1681 et seq.
27
      18 https://www.consumerfinance.gov/data-research research-reports/2017-consumer-response-
28
     ~ annual-report/
                                        COMPLAINT FOR DAMAGES

                                            Page 38 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 39 of 56 Page ID #:39




 1                                   CAUSES OF ACTION
 2                COUNT I —VIOLATION OF THE FCRA,15 U.S.C. ~ 1681b
 3                                    Against EXPERIAN
 4           293. Plaintiff reaffirms and incorporates by reference all precedi
 5    paragraphs as though fully stated herein.
 6          294. On or around March 16, 2017, EXPERIAN allowed RESURGENT
 7    access Plaintiff's consumer report with EXPERIAN, without any permissil
 8    purpose as defined in the FCRA, § 1681b, "Permissible purpose of consur~
 9    reports."
10          295. EXPERIAN violated § 1681b by NOT having any purpose to furnis
11    a consumer report to RESURGENT pursuant to § 1681 b(a)(1), § 1681 b(a)(2),
12    1681b(a)(3)(A)-(G), § 1681b(a)(4)(A)-(D), § 1681b(a)(5) and § 1681b(a)(6).
13          296. EXPERIAN knew (or should have known) that access to Plaintiff
14    EXPERIAN report was private, confidential information, and that EXPERIAl
15    lacked standing to furnish such report and/or ANY data contained therein.
16          297. EXPERIAN had no lawful purpose to provide access of such report o
17    data. The action by EXPERIAN was willful, and caused damage to Plaintiff
18    thereby in violation of § 1681 n. Plaintiff is entitled to actual damages or statutor
19    damages. Plaintiff is entitled to punitive damages and costs of action. Plaintiff i
20    entitled to reasonable attorney's fees (if applicable).
21
22            COUNT II —VIOLATION OF THE FCRA,15 U.S.C. ~ 1681b
23                                    Against EXPERIAN
24          298. Plaintiff reaffirms and incorporates by reference all preceding
25    paragraphs as though fully stated herein.
26          299. On or around April 25, 2017, EXPERIAN allowed RESURGENT to
27    access Plaintiff's consumer report with EXPERIAN, without any permissible
28    purpose as defined in the FCRA, § 1681b, "Permissible purpose of consumer

                                       COMPLAINT FOR DAMAGES

                                           Page 39 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 40 of 56 Page ID #:40




 1    reports."
 2          300. EXPERIAN violated § 1681b by NOT having any purpose to furnish
 3 a consumer report to RESURGENT pursuant to § 1681b(a)(1), § 1681b(a)(2), ~
 4     1681b(a)(3)(A)-(G), § 1681b(a)(4)(A)-(D), § 1681b(a)(5) and § 1681b(a)(6).
 5          301. EXPERIAN knew (or should have known) that access to Plaintiff's
 6 EXPERIAN report was private, confidential information, and that EXPERIAN
 7    lacked standing to furnish such report and/or ANY data contained therein.
 8          302. EXPERIAN had no lawful purpose to furnish such report. The actioi
 9    by EXPERIAN was willful, and caused damage to Plaintiff, thereby in violation o
10 § 1681n. Plaintiff is entitled to actual damages or statutory damages. Plaintiff i
11    entitled to punitive damages and costs of action. Plaintiff is entitled to reasonabl
12 attorney's fees (if applicable).
13
14            COUNT III —VIOLATION OF THE FCRA,15 U.S.C. ~ 1681b
15                                    Against EXPERIAN
16          303. Plaintiff reaffirms and incorporates by reference all precedi
17    paragraphs as though fully stated herein.
18          304. On or around October 24, 2017, EXPERIAN allowed RESURGEN
19 to access Plaintiff's consumer report with EXPERIAN, without any permissib
20    purpose as defined in the FCRA, § 1681 b, "Permissible purpose of consume
21    reports."
22          305. EXPERIAN violated § 1681b by NOT having any purpose to furnis
23 a consumer report to RESURGENT pursuant to § 1681 b(a)(1), § 1681 b(a)(2),
24    1681b(a)(3)(A)-(G), § 1681b(a)(4)(A)-(D), § 1681b(a)(5) and § 1681b(a)(6).
25          306. EXPERIAN knew (or should have known) that access to Plaintiff
26 ~ EXPERIAN report was private, confidential information, and that
27    lacked standing to furnish such report and/or ANY data contained therein.
28          307. EXPERIAN had no lawful purpose to furnish such report. The acti

                                      COMPLAINT FOR DAMAGES

                                         Page 40 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 41 of 56 Page ID #:41




 1     by EXPERIAN was willful, and caused damage to Plaintiff, thereby in violation
 2 § 1681n. Plaintiff is entitled to actual damages or statutory damages. Plaintiff i
 3 entitled to punitive damages and costs of action. Plaintiff is entitled to reasonabl
 4    attorney's fees(if applicable).
 5
 6                  COUNT IV —VIOLATION OF THE FCRA ~ 16811
 7         Requirements Relating to Reinsertion of Previously Deleted Material
 8             Against Defendants TRANSUNION,EQUIFAX,EXPERIAN
 9          308. Plaintiff incorporates by reference all preceding paragraphs as
10 fully stated herein.
11          309. TRANSUNION failed to provide "Notice to consumer" pursuant to
12    1681i(a)(5)(B)(ii) regarding the SAME alleged account number that was alread;
13 disputed and deleted on or around October 31, 2016, and reappeared in Plaintiff
14    consumer report and file on around May 10, 2017. TRANSUNION was wel
15    aware of Plaintiff's prior disputes.
16          310. EQUIFAX failed to provide "Notice to consumer" pursuant to
17    1681i(a)(5)(B)(ii) regarding the SAME alleged account number that was alread:
18    disputed and deleted on or around March 10, 2017 and reappeared in Plaintiff
19    consumer report and file on around May 10, 2017. EQUIFAX was well aware o
20 Plaintiffs prior disputes.
21          311. EXPERIAN failed to provide "Notice to consumer" pursuant to
22    1681i(a)(5)(B)(ii) regarding the SAME alleged account number that was alread
23 disputed and deleted on or around March 10, 2017 and reappeared in Plaintiff
24 ~ consumer report and file on around May 10, 2017. EXPERIAN was well aware c
25 Plaintiff's prior disputes.
26          312. Defendants were required to provide NOTICE "in writing not
27    than 5 business days after the reinsertion" regardless of who furnished it.
28          313. Defendants failed to maintain reasonable procedures to prevent

                                        COMPLAINT FOR DAMAGES

                                             Page 41 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 42 of 56 Page ID #:42




 1    reappearance in violation ofthe FCRA,§ 1681i(a)(C).
 2           314. Defendants' actions were negligent, pursuant to § 16810.
 3           315. As a result of Defendants' actions, Plaintiff was damaged.
 4           316. Plaintiff is entitled to actual damages, costs of the action pursuant to
 5     16810, and for reasonable attorney's fees (if applicable).
 6
 7                 COUNT V —VIOLATIONS OF THE FCRA ~ 1681i(a)
 8                                       Against EQUIFAX
 9           317. Plaintiff incorporates by reference all preceding paragraphs as
10 fully stated herein.
11           318. Plaintiff sent NOTICE OF DISPUTE to EQUIFAX dated May 22
12 2017 regarding the inaccurate LVNV collections item via certified mail.
13           319. EQUIFAX knew (or should have known)that the item in dispute
14 false, inaccurate, patently misleading and/or could not be verified.
15           320. EQUIFAX violated the FCRA and failed to conduct a reasonabl
16 reinvestigation pursuant to § 1681i(a)(1)(A).
17          321. EQUIFAX violated the FCRA pursuant to § 1681i(a)(4) and failed
18    review and consider all relevant information submitted by Plaintiff.
19          322. EQUIFAX violated the FCR.A pursuant to § 1681i(a)(5)(A) and fail
20 to promptly delete the item.
21          323. EQUIFAX's violations were willful, and Plaintiff was damaged.
22          324. Plaintiff is entitled to actual or statutory damages pursuant to § 1681
23 and for punitive damages plus costs of action. Plaintiff is entitled to reasonab
24    attorney's fees (if applicable).
25                COUNT VI —VIOLATIONS OF THE FCRA ~ 1681i(a)
26                                       Against EQUIFAX
27          325. Plaintiff incorporates by reference all preceding paragraphs as
28 fully stated herein.

                                         COMPLAINT FOR DAMAGES


                                             Page 42 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 43 of 56 Page ID #:43




 1           326. Plaintiff sent NOTICE OF DISPUTE to EQUIFAX dated
 2    2017 regarding the inaccurate LVNV collections item via certified mail.
 3           327. EQUIFAX knew (or should have known)that the item in dispute
 4 I, false, inaccurate, patently misleading and/or could not be verified.
 5           328. EQUIFAX violated the FCRA and failed to conduct a reasonabl
 6    reinvestigation pursuant to § 1681i(a)(1)(A).
 7           329. EQUIFAX violated the FCRA pursuant to § 1681i(a)(4) and failed
 8    review and consider all relevant information submitted by Plaintiff.
 9           330. EQUIFAX violated the FCRA pursuant to § 1681i(a)(5)(A) and fail
10    to promptly delete the item.
11           331. EQUIFAX violated the FCRA pursuant to § 1681i(a)(7) and failed
12    provide the specific description ofthe reinvestigation procedure.
13          332. EQUIFAX's violations were willful, and Plaintiff was damaged.
14          333. Plaintiff is entitled to actual or statutory damages pursuant to § 1681
15    and for punitive damages plus costs of action. Plaintiff is entitled to reasonab
16    attorney's fees (if applicable).
17
18                COUNT VII —VIOLATIONS OF THE FCRA ~ 1681i(a)
19                                       Against EQUIFAX
20          334. Plaintiff incorporates by reference all preceding paragraphs as
21    fully stated herein.
22          335. Plaintiff sent a NOTICE OF PENDING LITIGATION
23    AFFIDAVIT OF TRUTH to EQUIFAX dated June 9, 2018                       regarding
24    inaccurate LVNV collections item via certified mail.
25          336. EQUIF'AX knew (or should have known)that the item in dispute
26 false, inaccurate, patently misleading and/or could not be verified.
27          337. EQUIFAX violated the FCRA and failed to conduct a
28    reinvestigation pursuant to § 1681i(a)(1)(A).

                                         COMPLAINT FOR DAMAGES

                                            Page 43 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 44 of 56 Page ID #:44




 1           338. EQLTIFAX violated the FCRA pursuant to § 1681i(a)(4) and failed
 2     review and consider all relevant information submitted by Plaintiff.
 3           339. EQUIFAX violated the FCRA pursuant to § 1681i(a)(5)(A) and fail
 4     to promptly delete the item.
 5           340. EQUIFAX's violations were willful, and Plaintiff was damaged.
 6           341. Plaintiff is entitled to actual or statutory damages pursuant to § 1681r.
 7     and for punitive damages plus cost of action. Plaintiff is entitled to reasonably
 8    attorney's fees (if applicable).
 9
10               COUNT VIII —VIOLATIONS OF THE FCRA ~ 1681i(a)
11                                       Against EXPERIAN
12           342. Plaintiff incorporates by reference all preceding paragraphs as
13 fully stated herein.
14           343. Plaintiff sent NOTICE OF DISPUTE to EXPERIAN dated May 2
15 2017 regarding the inaccurate LVNV collections item via certified mail.
16           344. EXPERIAN knew (or should have known) that the item in disput
17    was false, inaccurate, patently misleading and/or could not be verified.
18          345. EXPERIAN violated the FCR.A and failed to conduct a reasonabl
19 reinvestigation pursuant to § 1681i(a)(1)(A).
20          346. EXPERIAN violated the FCRA pursuant to § 1681i(a)(4) and failed
21    review and consider all relevant information submitted by Plaintiff.
22          347. EXPERIAN violated the FCRA pursuant to § 1681i(a)(5)(A)
23 failed to promptly delete the item.
24          348. EXPERIAN's violations were willful, and Plaintiff was damaged.
25          349. Plaintiff is entitled to actual or statutory damages pursuant to § 1681
26    and for punitive damages plus costs of action. Plaintiff is entitled to reasonab
27    attorney's fees(if applicable).
28

                                         COMPLAINT FOR DAMAGES


                                            Page 44 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 45 of 56 Page ID #:45




 1                 COUNT IX —VIOLATIONS OF THE FCRA ~ 1681i(a)
 2                                       Against EXPERIAN
 3           350. Plaintiff incorporates by reference all preceding paragraphs as
 4 fully stated herein.
 5           351. Plaintiff sent NOTICE OF DISPUTE to EXPERIAN dated
 6 26, 2017 regarding the inaccurate LVNV collections item via certified mail.
 7           352. EXPERIAN knew (or should have known) that the item in dispute
 8     was false, inaccurate, patently misleading and/or could not be verified.
 9           353. EXPERIAN violated the FCRA and failed to conduct a reasonable
10    reinvestigation pursuant to § 1681i(a)(1)(A).
11           354. EXPERIAN violated the FCRA pursuant to § 1681i(a)(4) and failed tc
12 review and consider all relevant information submitted by Plaintiff.
13           355. EXPERIAN violated the FCRA pursuant to § 1681i(a)(5)(A) and
14 failed to promptly delete the item.
15           356. EXPERIAN's violations were willful, and Plaintiff was damaged.
16           357. Plaintiff is entitled to actual or statutory damages pursuant to § 1681n,
17    and for punitive damages plus costs of action. Plaintiff is entitled to reasonable
18    attorney's fees (if applicable).
19
20                 COUNT X —VIOLATIONS OF THE FCRA ~ 1681i(a)
21                                         Against EXPERIAN
22           358. Plaintiff incorporates by reference all preceding paragraphs as
23 fully stated herein.
24           359. Plaintiff sent a NOTICE OF PENDING LITIGATION
25    AFFIDAVIT OF TRUTH to EXPERIAN dated June 1, 2018                      regarding
26    inaccurate LVNV collections item via certified mail.
27           360. EXPERIAN knew (or should have known) that the item in dis
28    was false, inaccurate, patently misleading and/or could not be verified.

                                         COMPLAINT FOR DAMAGES

                                             Page 45 of 56
      Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 46 of 56 Page ID #:46




  1          361. EXPERIAN violated the FCRA and failed to conduct a reasonable
 2     reinvestigation pursuant to § 1681i(a)(1)(A).
 3           362. EXPERIAN violated the FCRA pursuant to § 1681i(a)(4) and failed
 4     review and consider all relevant information submitted by Plaintiff.
 5           363. EXPERIAN violated the FCRA pursuant to § 1681i(a)(5)(A)
 6 failed to promptly delete the item.
 7           364. EXPERIAN's violations were willful, and Plaintiff was damaged.
 8           365. In the alternative, at a bare minimum, EXPERIAN's violations
 9     negligent, and Plaintiff was damaged.
10           366. Plaintiff is entitled to actual or statutory damages pursuant to § 1681n,
11     and for punitive damages plus costs of action. Plaintiff is entitled to reasonable
12     attorney's fees (if applicable).
13
14                   COUNT XI —VIOLATIONS OF THE FCRA ~ 16811
15                                   Against TRANSUNION
16           367. Plaintiff incorporates by reference all preceding paragraphs as
17 fully stated herein.
18           368. Plaintiff sent NOTICE OF DISPUTE to TRANSLJNION dated
19 22, 2017 regarding the inaccurate LVNV collections item via certified mail.
20           369. TRANSUNION knew (or should have known)that the item in
21     was false, inaccurate, patently misleading and/or could not be verified.
22           370. TR.ANSIJNION violated the FCRA and failed to conduct a rea
23 reinvestigation pursuant to § 1681i(a)(1)(A).
24           371. TRANSLTNION violated the FCRA pursuant to § 1681i(a)(4)
25 failed to review and consider all relevant information submitted by Plaintiff.
26           372. TRANSLTNION violated the FCRA pursuant to § 1681i(a)(5)(A)
27 failed to promptly delete the item.
28           373. TRANSLTNION's violations were willful, and Plaintiff was damaged.

                                          COMPLAINT FOR DAMAGES

                                             Page 46 of 56
      Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 47 of 56 Page ID #:47




  1           374. Plaintiff is entitled to actual or statutory damages pursuant to § 1681n
  2    and for punitive damages plus costs of action. Plaintiff is entitled to reasonablE
  3 attorney's fees (if applicable).
  4
  5                      COUNT XII —VIOLATION OF THE FCRA ~ 16811
  6                                   Against TRANSUNION
  7           375. Plaintiff incorporates by reference all preceding paragraphs as
 8 fully stated herein.
  9           376. Plaintiff sent NOTICE OF DISPUTE to TRANSUNION dated
10 2,2017 regarding the inaccurate LVNV collections item via certified mail.
11           377. TRANSUNION knew (or should have known)that the item in disput
12     was false, inaccurate, patently misleading and/or could not be verified.
13           378. TRANSLJNION violated the FCRA and failed to conduct a reasonabl
14     reinvestigation pursuant to § 1681i(a)(1)(A).
15           379. TRANSLTNION violated the FCRA pursuant to § 1681i(a)(4)
16 failed to review and consider all relevant information submitted by Plaintiff.
17           380. TRANSLTNION violated the FCRA pursuant to § 1681i(a)(5)(A)
18 failed to promptly delete the item.
19           381. TRANSUNION violated the FCRA pursuant to § 1681i(a)(7)
20 failed to provide the specific description of the reinvestigation procedure.
21           382. TRANSLJNION's violations were willful, and Plaintiff was damaged.
22           383. Plaintiff is entitled to actual or statutory damages pursuant to § 1681n
23 and for punitive damages plus costs of action. Plaintiff is entitled to reasonably
24     attorney's fees (if applicable).
25                  COUNT XIII —VIOLATION OF THE FCRA ~ 16811
26                                   Against TRAN5UNION
27           384. Plaintiff incorporates by reference all preceding paragraphs as
28 ~ fully stated herein.

                                          COMPLAINT FOR DAMAGES

                                              Page 47 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 48 of 56 Page ID #:48




 1           385. Plaintiff sent NOTICE OF DISPUTE to TRANSLTNION date
 2     September 20, 2017 regarding the inaccurate LVNV collections item via certifie
 3 mail.
 4           386. TRANSLTNION knew (or should have known)that the item in disput
 5     was false, inaccurate, patently misleading and/or could not be verified.
 6           387. TRANSUr1ION violated the FCRA and failed to conduct a reasonabl
 7    reinvestigation pursuant to § 1681i(a)(1)(A).
 8           388. TRANSUNION violated the FCRA pursuant to § 1681i(a)(4) an•
 9 failed to review and consider all relevant information submitted by Plaintiff.
10           389. TRANSUNION violated the FCRA pursuant to § 1681i(a)(5)(A) an.
11 failed to promptly delete the item.
12           390. TR.ANSUNION's violations were willful, and Plaintiff was damaged.
13 315. Plaintiff is entitled to actual or statutory damages pursuant to § 1681n, any
14    for punitive damages plus costs of action. Plaintiff is entitled to reasonably
15    attorney's fees (if applicable).
16
17                 COUNT XIV —VIOLATION OF THE FCRA ~ 16811
18                                  Against TRANSUNION
19          391. Plaintiff incorporates by reference all preceding paragraphs as
20 fully stated herein.
21          392. Plaintiff sent NOTICE OF DISPUTE to TRANSLJNION d~
22 November 8, 2017 regarding the inaccurate LVNV collections item
23 REGISTERED MAIL, with a copy sent as a complaint against TRANSLTNI
24    with the CFPB.
25          393. TRANSLTNION knew (or should have known)that the item in dispu
26    was false, inaccurate, patently misleading and/or could not be verified.
27          394. TRANSLJNION violated the FCRA and failed to conduct a reasonab
28    reinvestigation pursuant to § 1681i(a)(1)(A).

                                         COMPLAINT FOR DAMAGES

                                             Page 48 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 49 of 56 Page ID #:49




 1            395. TRANSUNION violated the FCRA pursuant to § 1681i(a)(4)
 2 failed to review and consider all relevant information submitted by Plaintiff.
 3            396. TRANSUIVION violated the FCRA pursuant to § 1681i(a)(5)(A)
 4     failed to promptly delete the item.
 5            397. TRANSiJNION's violations were willful, and Plaintiff was damaged.
 6            398. Plaintiff is entitled to actual or statutory damages pursuant to § 1681r
 7     and for punitive damages plus costs of action. Plaintiff is entitled to reasonabl
 8     attorney's fees (if applicable).
 9
10                       COUNT XV —VIOLATION OF THE FCRA ~ 16811
11                                    Against TRANSUNION
12            399. Plaintiff incorporates by reference all preceding paragraphs as
13 fully stated herein.
14           400. Plaintiff sent a NOTICE OF PENDING LITIGATION
15     AFFIDAVIT OF TRUTH to TR.ANSUNION dated July 11, 2018 regarding
16     inaccurate LVNV collections item via certified mail.
17           401. TRANSUNION knew (or should have known)that the item in di
18     was false, inaccurate, patently misleading and/or could not be verified.
19           402. TRANSLJNION violated the FCRA and failed to conduct a reaso
20     reinvestigation pursuant to § 1681i(a)(1)(A).
21           403. TRANSUNION violated the FCRA pursuant to § 1681i(a)(4)
22 failed to review and consider all relevant information submitted by Plaintiff.
23           404. TRANSUNION violated the FCRA pursuant to § 1681i(a)(5)(A)
24     failed to promptly delete the item.
25 I         405. TRANSUNION's violations were willful, and Plaintiff was damaged.
26           406. Plaintiff is entitled to actual or statutory damages pursuant to § 1681n,
27     and for punitive damages plus costs of action. Plaintiff is entitled to reasonable
28     attorney's fees (if applicable).

                                          COMPLAINT FOR DAMAGES


                                             Page 49 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 50 of 56 Page ID #:50




 1
 2                 COUNT XVI —VIOLATIONS OF THE FCRA ~ 16818
 3              Against Defendants EQUIFAX,EXPERIAN,TRANSUNION
 4           407. Plaintiff incorporates by reference all preceding paragraphs as
 5 fully stated herein.
 6           408. Plaintiff ordered his annual file disclosure pursuant to § 1681j(a)
 7    Defendants on or around October 7, 2018 via U.S. postal mail.
 8           409. EQLTIFAX failed to send ALL information in the file pursuant to
 9     1681g(a)(1), including, but not limited to, the PHYSICAL VERIFICATION of a]
10    documentation, the ACDVs and Metro 2 codes used by EQUIFAX to proces
11 Plaintiff's disputes regarding the erroneous LVNV collections account.
12          410. EXPERIAN failed to send ALL information in the file pursuant to
13    1681g(a)(1), including, but not limited to, the PHYSICAL VERIFICATION of a]
14    documentation, the ACDVs and Metro 2 codes used by EXPERIAN to proces
15 Plaintiff's disputes regarding the erroneous LVNV collections account.
16          411. TRANSUNION failed to send ALL information in the file pursuant t~
17    §1681g(a)(1), including, but not limited to, the PHYSICAL VERIFICATION of al
18    documentation, the ACDVs and Metro 2 codes used by TRANSLTNION to proces
19 Plaintiff's disputes regarding the erroneous LVNV collections account.
20          412. EQUIFAX failed to disclose in the file that "RESURGENT" is th
21    services• for LVNV.
22          413. EXPERIAN failed to disclose in the file that "RESURGENT" is
23 servicer for LVNV.
24          414. Defendants' actions were willful, and Plaintiff was damaged.
25          415. Plaintiff is entitled to actual or statutory damages pursuant to § 1681
26    and for punitive damages plus costs of action. Plaintiff is entitled to reasona~
27    attorney's fees (if applicable).
28

                                         COMPLAINT FOR DAMAGES


                                             Page 50 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 51 of 56 Page ID #:51




 1                   COUNT XVII —VIOLATION OF THE FCRA ~ 1681h(c)
 2                 Against Defendants EQUIFAX,EXPERIAN,TRANSUNION
 3           416. Plaintiff incorporates by reference all preceding paragraphs as t~
 4    fully stated herein.
 5          417. EQUIFAX failed to provide Plaintiff with trained personnel to explai
 6    the reinvestigation results being furnished to him, including, but not limited tc
 7    how EQLTIFAX made the determination that the erroneous LVNV collectior.
 8    account was "verified."
 9          418. EXPERIAN failed to provide Plaintiff with trained personnel
10    explain the reinvestigation results being furnished to him, including, but
11    limited to, how EXPERIAN made the determination that the erroneous LV
12    collections account was "verified."
13          419. TRANSUNION failed to provide Plaintiff with trained personnel
14    explain the reinvestigation results being furnished to him, including, but
15    limited to, how TRANSLTNION made the determination that the erroneous LVT
16    collections account was "verified."
17          420. Defendants attempted to bamboozle Plaintiff into accepting a
18    reality that CRAs have neither the ability nor the authority to remove inaccura
19    incomplete or information that cannot be verified, unless they are instructed to
20    so by the furnisher. Merriam Webster's dictionary defines the word "bamboozle'
21    as a transitive verb meaning "to deceive by underhanded methods: DUPE
22 HOODWINK; to confuse, frustrate, or throw off thoroughly or completely.'
23 (Emphasis added).
24          421. Defendants' actions were willful, and Plaintiff was damaged.
25          423. Plaintiff is entitled to actual or statutory damages pursuant to § 1681:
26    and for punitive damages plus costs of action. Plaintiff is entitled to reasonab
27    attorney's fees (if applicable).
28

                                         COMPLAINT FOR DAMAGES


                                            Page 51 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 52 of 56 Page ID #:52




 1                                      TRIAL BY JURY DEMANDED
 2
 3            424. Plaintiff hereby seeks discovery on all matters, including any potentia
 4    amended complaint, and demands jury trial on all claims subject to a trier of fact
 5    The court "may not make credibility determinations or weigh the evidence,'
 6    because those are "jury functions, not those of a judge." (See Zellner v
 7    Summerlin,494 F.3d 344,370 (2"d Cir. 2007). (See Milfort v. Prevete, 3 F.Supp.3c
 8     14 (2014)). (See also Wallberry v. Trustees of Ind. Univ., No. 1:04-cv-848, 200E
 9    WL 2051283, at *1 (S.D. Ind. July 20, 2006)).
10
11                                           PRAYER FOR RELIEF
12
13           425. WI~REFORE, Plaintiff prays for the following judgment
14    against Defendants as follows:
15           426. For counts I, II and III against EXPERIAN: actual damages o.
16 statutory damages pursuant to § 1681 n(a)(1)(A) for each count; such amount o
17    punitive damages as the court may allow, pursuant to § 1681n(a)(2); costs pursuan
18    to § 1681n(a)(3), and reasonable attorney's fees (if applicable).19
19           427. For count IV against TRANSLJNION,EQUIFAX,EXPERIAN: actua
20    damages pursuant to § 1681 o(a)(1) for each defendant; costs pursuant to t
21    1681o(a)(2), and reasonable attorney's fees (if applicable).
22           428. For counts V, VI, and VII against EQUIFAX: actual damages o~
23 statutory damages pursuant to § 1681 n(a)(1)(A) for each count; such amount o:
24    punitive damages as the court may allow, pursuant to § 1681 n(a)(2); costs
25    19(See Vaksman v. C.I.R. 54 F. App'x 592(5th Cir. 2002). ("As a pro se litigant,[the petitioner]
26
      is not entitled to attorney[`s] fees because, quite simply, he did not actually `pay' or `incur'
27
      attorney[`s] fees."). The FCRA contains a "fee shifting" provision, and Plaintiff shall request
28
      attorney's fees if represented by counsel, hence "if applicable,"
                                            COMPLAINT FOR DAMAGES

                                                 Page 52 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 53 of 56 Page ID #:53




 1    to § 1681n(a)(3), and reasonable attorney's fees (if applicable).
 2           429. For counts VIII, IX, and X against EXPERIAN: actual damages o:
 3 statutory damages pursuant to § 1681 n(a)(1)(A) for each count; such amount o.
 4     punitive damages as the court may allow, pursuant to § 1681n(a)(2); costs pursuan
 5 to § 1681n(a)(3), and reasonable attorney's fees (if applicable).
 6          430. For counts XI, XII, XIII, XIV, and XV against TRANSLJNION
 7    actual damages or statutory damages pursuant to § 1681n(a)(1)(A) for each count
 8    such amount of punitive damages as the court may allow, pursuant to F
 9     1681n(a)(2); costs pursuant to § 1681n(a)(3), and reasonable attorney's fees (i:
10    applicable).
11          431. For counts XVI against EQUIFAX, EXPERIAN, TRANSIJNION
12 actual damages or statutory damages pursuant to § 1681n(a)(1)(A) for eacY
13    defendant; such amount of punitive damages as the court may allow, pursuant to ~
14    1681 n(a)(2); costs pursuant to § 1681 n(a)(3), and reasonable attorney's fees (i~
15    applicable).
16          432. For counts XVII against EQLTIFAX, EXPERIAN, TRANSLTNION
17    actual damages or statutory damages pursuant to § 1681 n(a)(1)(A) for eacl
18    defendant; such amount of punitive damages as the court may allow, pursuant to
19    1681n(a)(2); costs pursuant to § 1681n(a)(3), and reasonable attorney's fees (i
20    applicable).
21          433. For all counts: any other relief that the court may deem just
22    proper against EQUIFAX,EXPERIAN,TRANSLTNION.
23
24
25
26          Respectfully submitted this day of
                                                     r~~ ~~~~ ~~~
27
28

                                     COMPLAINT FOR DAMAGES

                                         Page 53 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 54 of 56 Page ID #:54




 1
 2                                               By: Pritish Vora, Pro Se
 3
                                                      ~
                                                      ~
 4
 5
 6                                               Pritish Vora
 7                                               27758 Santa Marg. Pkwy,#530
 8                                               Mission Viejo, CA 92691
 9                                              (949)292-8359
10                                               pvora2112(a~gmail.com
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                   COMPLAINT FOR DAMAGES


                                      Page 54 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 55 of 56 Page ID #:55




 1                      AFFIDAVIT IN SUPPORT OF COMPLAINT
 2
 3          1.     I hereby certify that I am the named Plaintiff for the above referenc
 4    COMPLAINT,I am over 18, and I can competently testify if called as a witness
 5    the best of my personal knowledge of the facts, except for statements made "upo
 6    information and belief," those which require discovery, or any deemed whimsical.
 7          2.     I sent to EXPERIAN an "OPPORTUNITY TO CURE" NOTICE o
 8    June 1, 2018 via certified mail, which stated in part, "Please DELETE
 9 following UNVERIFIED item immediately: LVNV FUNDING,LLC." I attac
10    an "AFFIDAVIT OF TRUTH" and supporting documentation as exhibits.
11          3.    I sent to EQUIFAX an "OPPORTUNITY TO CURE" NOTICE
12    June 9, 2018 via certified mail, which stated in part, "If the item is not
13 pursuant to dispute rules, then I will invoke recourse through the filing of suit i
14    Federal Court."    I attached an "AFFIDAVIT OF TRUTH" and supportin
15    documentation as e~ibits.
16          4.    I sent to TRANSLJNION an "OPPORTUNITY TO CURE
17 EXPEDITED DISPUTE RESOLUTION" NOTICE via certified mail on July 11
18    2018, which stated in part, "Dear TRANSUIVION, YOU ARE GOING TO B~
19 SUED IN FEDERAL COURT." I attached an "AFFIDAVIT OF TRUTH" an~
20    supporting documentation as e~ibits.
21          5.    I filed suit against LVNV FUNDING, LLC and RES
22 CAPITAL SERVICES, LP on September 14, 2018 in this district (Vora v. L`
23 FUNDING,LLC et. al. 8:18-cv-01674-JLS-JDEx).
24          6.    I filed a joint stipulation for dismissal with prejudice against all cl.
25    against the parties in the above referenced suit on December 4, 2018.
26          7.    I now bring this suit against the named Defendants EQUIF
27 EXPERIAN and TR.ANSUIVION after my prior attempts to resolve the dis
28    amicably with Defendants "echoed with The Sound of Silence."

                                      COMPLAINT FOR DAMAGES

                                          Page 55 of 56
     Case 8:19-cv-00302-AG-KES Document 1 Filed 02/14/19 Page 56 of 56 Page ID #:56




 1
 2
 3                                                       ~~~:
 4
 5
                                                              %~iS~           (fa~'~
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18                                                                                             te veri(tes only the
                                    A notary public or other officer completing this certifica
                                             of the individu al who signed the documen t to which this cntiNcate
19                                  identity
                                                                                                  of that daument.
                                    is attached, and not the truthfulness, accuracy, or validity
                                   State of California      j~
20
                                   County of             O/   ~~~P
                                                          (or  affirmed) before me on this        ~            day
21                                 Subscribed and sworn to
                                          ~3 ,.~ "~1~' ,zo~.ey ~ri~~~~Lti                           ~rC~.
                                    or
22
                                                                                proved to me on the basis
                                                           e   be the persons ) who appeared before me.
23                                  of satisfactory evidenc to

                                                   -/~~~~I-~            l        ~~                          (Seal)
                                    Signature
24
25
                                                                       .~.        SUSANNE HELGA fERREIRA
              ~   ~~~   !            /                                             Notary Public -California
26                                                              a "-~                   Orange County         D
                                                                z '   •            Commission # 2152915
27                                                                               M Comm. Ex fires Ma 13, 2020

28

                                   COMPLAINT FOR DAMAGES


                                         Page 56 of 56
